Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 1 of 54°77

@ BhbiW @

ADJUSTABLE RATE NOTE
(6-Montb LIBOR Index - Rate Caps)
(First Business Day of Preceding Month Lookbeck)
TR

— | ran te
Ma:

THIS NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN MY INTEREST RATE
AND MY MONTHLY PAYMENT. THIS NOTE LIMITS THE AMOUNT MY INTEREST RATE
CAN CHANGE AT ANY ONE TIME AND THE MAXIMUM RATE I MUST PAY.
February 9, 2006 MIAMI Florida
] (City] [State
19771 SOUTHWEST 84 AVENUE MIAMI, FL 33189

: [Property Address]
1. BORROWER’S PROMISE TO PAY

In return for a loan that 1 have received, I promise to pay U.S. § 360,000.00 (this amount is
called “Principal”), plus interest, to the order of the Lender. The Lender is WMC MORTGAGE CORP.

. ] will make all
payments under this Note in the form of cash, check or money order.
1 understand that the Lender may transfer this Note, The Lender or anyone who takes this Note by transfer
and who is entitled to receive payments under this Note is called the “Note Holder.”

2. INTEREST

Interest will be charged on unpaid principal until the full amount of Principal bas been paid. ! wiil pay
interest ata yearly rateof 6.720 %. The interest rate | will pay will change in accordance with Section 4
of this Note.

The interest rate required by this Section 2 and Section 4 of this Note is the rate [ will pay both before and
after any default described in Section 7(B) of this Note.
3. PAYMENTS

(A) Time and Place of Payments

I will pay principal and interest by making a payment every month.

1 will make my monthly payment onthe let day of each month beginningon April 1,
2006 =. | will make these payments every month until I have paid ail of the principal and interest and any other
charges described below that [ may owe under this Note. Each monthly payment will be applied as of its scheduled
due date and will be applied to interest before Principal. If,on March 1, 2036 » | still owe
amounts under this Note, | will pay those amounts in full on that date, which is called the “Maturity Date.”

1 will make my monthly payments at 4828 Loop Central Drive, Houston, TX

77081-2226 or at a different place if
required by the Note Holder.
(B) Amount of My Initial Monthly Payments
Each of my initial monthly payments will be in the amount of U.S.$ 2,164.32 . This amount
may change.

(C) Montaly Payment Changes
Changes in my monthly payment will reflect changes in the unpaid principal of my loan and in the interest
rate that { must pay. The Note Holder will determine my new interest rate and the changed amount of my monthly
payment in accordance with Section 4 of this Note.
4. INTEREST RATE AND MONTHLY PAYMENT CHANGES
{A) Change Dates
The interest rate I will pay may change on the first day of March, 2008 » and may change on that
dayevery 6th  monch thereafter. Each date on which my interest rate could change is called a “Change Date.”
{B) The Index
Beginning with the first Change Date, my interest rate will be based on an Index. The “Index” is the six
month London Interbank Offered Rate (“LIBOR”) which is the average of interbank offered rates for six-month
U.S. dollar-denominated ceposits in the London market, as published in The Wall Street Journal. The most recent

FLORIDA ADJUSTABLE RATE NOTE ~ 6-montb LIBOR Index (First Business Day Lookback)— Single Family -

pocumIt lof4
DOCUSIB] VTA 61/97/2006

 

 
Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 2 of 54

I ian as of the first business day of the month immediately prec, which the

Change Date occurs is called the “Current Index.”

If the Index is no longer available, the Note Holder will choose a new index which is based upon comparable

information. The Note Holder will give me notice of this choice.
(C) Caleptation of Changes $

Before each Change Date, the Note Holder will calculate my new interest rate by adding”
Six and One-Fourth percentage point(s){ 6.250 %)
to the Current Index. The Note Holder will then round the result of this addition to the nearest one-eighth of one
percentage point (0.125%). Subject to the limits stated in Section 4(D) below, this rounded amount will be my new
interest rate until the next Change Date.

The Note Holder will then determine the amount of the monthly payment that would be sufficient to repay
the unpaid principal that | am expected to owe at the Change Date in full on a date that is 10 years after the Maturity
Date (such date being referred to herein as the “Amortization Date”) at my new interest rate in substantially equal
payments. The result of this calculation will be the new amount of my monthly payment. I understand that as a
result of the Amortization Date being after the Maturity Date, I will have a balloon payment on the Maturity Date.

(D) Limits on Interest Rate Changes

The interest rate | am required to pay at the first Change Date will not be greater than 9.720 % or
less than 6,720 %. Thereafter, my interest rate will never be increased or decreased on any single Change
Date by more than One
percentage point(s) ( 1.000 %) from the rate of interest 1 have been paying for the preceding 6 months,
My interest rate will never be greater than 13.220 %, or lessthan 6.720 %,

(E) Effective Date of Changes

My new interest rate will become effective on each Change Date. | will pay the amount of my new
monthly payment beginning on the first monthly payment date after the Change Date until the amount of my
monthly payment changes again.

(F) Notice of Changes

The Note Holder will deliver or mail to me a notice of any changes in my interest rate and the amount of
my monthly payment before the effective date of any change. The notice will include information required by law
to be given to me and also the title and telephone number of a person who will answer any question [ may have
regarding the notice.

5. ° BORROWER’S RIGHT TO PREPAY

1 have the right to make payments of Principal at any time before they are due. A payment of Principal
only is known as a “Prepayment.” When 1 make a Prepayment, I will tel! the Note Holder in writing that 1] am doing
so. | may not designate a payment es a Prepayment if I have not made all the monthly payments due under the Note.

I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note
Holder will use my Prepayments to reduce the amount of Principal that ] owe under this Note. However, the Note
Holder may apply my Prepayment to the accrued and unpaid interest on the Prepayment amount before applying my
Prepayment to reduce the Principal amount of the Note. If { make a partial Prepayment, there will be no changes in
the due dates of my monthly payment unless the Note Holder agrees in writing to those changes. My partial
Prepayment may reduce the amount of my monthly payments after the first Change Date following my partial
Prepayment. However, any reduction due to my partial Prepayment may be offset by an interest rate increase.

6. LOAN CHARGES

if'a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the
interest or other loan charges collected or to be collected in connection with this loan exceed the permitted limits,
then: (@) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit;
and (b) any ‘sums already collected from me which excecded permitted limits will be refunded to me, The Note
Holder may choose to make this refund by ceducing the Principal | owe under this Note or by making a direct
payment to me. Ifa refund reduces Principal, the reduction will be treated as a partial Prepayment.

7. BORROWER’S FAILURE TO PAY AS REQUIRED
(A) Late Charges for Overdue Payments

If the Note Holder has not received the full amount of any monthly payment by the endof 15 calendar
days after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge willbe 5.000 %
of my overdue payment of principal and interest. I will pay this late charge promptly but only once on each late
payment.

FLORIDA ADJUSTABLE RATE NOTE —6-month LIBOR Index (First Business Day Lookback} — Single Family =

sna .vER 62/00/2006

4

"ele

—esl ee ee ee

 
 

Case 18-22369-LMI Doc12-1 Filed 10/29718 Page 3 of 54

a, fo

If 1 do not pay the full amount of each monthly payment on the date it is due, ] will be in defautt.
(C) Notice of Default

If 1 am in default, the Note Holder may send me a writien notice telling me that if} do not pay the overdue
amount by a certain date, the Note Holder may require me to pay immediately the full amount of Principal which
has not been paid and all the interest that | owe on that amount. That date must be at least 30 days after the date on
which the notice is mailed to me or delivered by other means.

(D) No Waiver by Note Holder

Even if, at a time when | am in default, the Note Holder does not require me to pay immediately in full as

described above, the Note Holder will still have the right to do so if] am in default at a later time.
(E) Payment of Note Holder’s Costs and Expenses

if the Note Holder has required me to pay immediately in full as described above, the Note Holder will
have the right to be paid back by me for all of its costs and expenses in enforcing this Note to the extent not
prohibited by applicable law. Those expenses include, for example, reasonable attomeys' fees.

8. GIVING OF NOTICES

Unless epplicable law requires a different method, any notice that must be given to me under this Note will
be given by delivering it or by mailing it by first class mail to me at the Property Address above or at a different
address if 1 give the Note Holder a notice of my different address.

Any notice that must be given to the Note Holder under this Note will be given by delivering it or by
mailing it by first class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if
1am given a notice of that different address.

9. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the
promises made in this Note, including the promise to pay the full amount owed. Any person who is a guarantor,
surety or endorser of this Note is also obligated to do these things. Any person who takes over these obligations,
including the obligations of a guarantor, surety or endorser of this Note, is also obligated to keep all of the promises
made in this Note. The Note Holder may enforce its rights under this Note against each person individually or
against all of us together. This means that any one of us may be required to pay all of the amounts owed under this
Note.

10. WAIVERS

1 and any other person who has obligations under this Note waive the rights of Presentment and Notice of
Dishonor. “Presentment” means the right to require the Note Holder to demand payment of amounts due. “Notice
of Dishonor” means the right to require the Note Holder to give notice to other persons that amounts due have not
been paid.

11, UNIFORM SECURED NOTE

This Note is a@ uniform instrument with limited variations in some jurisdictions. In addition to the
protections given to the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the “Security
Instrument”), dated the same date as this Note, protects the Note Holder from possible losses which might result if 1
do not keep the promises which | make in this Note. That Security Instrument describes how and under what
conditions I may be required to make immediate payment in full of all amounts | owe under this Note. Some of
those conditions are described as follows: |

Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18, “Interest

in the Property” means any legal or beneficial interest in the Property, including, but not limited to, those
beneficial interests transferred in a bond for deed, contract for deed, installment sales contract or escrow
agreement, the intent of which is the transfer of title by Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is

not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
written consent, Lender may require immediate payment in full of all sums secured by this Security
Instrument. However, this option shall not be exercised by Lender if such exercise is prohibited by
Applicable Law.

If Lender exercises the option to require immediate payment in full, Lender shall give Borrower notice

of acceleration. The notice shall provide a period of not less than 30 days from the date the notice is given
in accordance with Section 15 within which Borrower must pay ail sums secured by this Security

FLORIDA ADJUSTABLE RATE NOTE —6-month LIBOR {adex (First Business Day Lookback) - Single Family —

SRS vex o2/27/2006

  

YOU

 
 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 4 of 54

ae. If Borrower fails to pay these sums prior to the expiration of this ED 0

any remedies permitted by this Security Instrument without further notice or demand on Borrower.
12, DOCUMENTARY TAX .
The state documentary tax due on this Note has been paid on the mortgage securing this indebtedness.

WITNESS THE HANDX(S) AND SEAL(S) OF THE UNDERSIGNED.

 

 

[Sign Original Only]

FLORIDA ADJUSTABLE RATE NOTE - 6-moatb LIBOR Index (First Business Day Lookback)— Single Family —

Wi vex 01/27/2006 Page 4 of 4

 

 
 

 

 

, CFM 2OOGROL4S9 211

=

| Case 18-22369-LMI Doc12-1 Filed 0 ie

OR Bk 24242 Fas 2933 - 22543 (23pgs) |

RECORDED 02/15/2006 15:58:06
MTG BOC TAX 1-260.00

After Recording Return To: INTANG TAX 720.00
| WMC MORTGAGE CORP. — POST HARVEY RUVIN? CLERK OF COURT
CLOSING MIAMI-DADE COUNTY» FLORIDA

1 RAMLAND RD

ORANGEBURG, NY 10962
Attn: (Equity Services)

This Document Prepared By:
CARSTENE MOSCARELLI

WMC MORTGAGE CORP.

6320 CANOGA AVENUE 10TH FL
(MAILROOM)

WOODLAND HILLS, CA 91367

 

[Space Above This Line For Recording Data}

  

/ S?) MORTGAGE reat | .
— ‘aN
DEFINITIONS PIN:
Words used in multiple sections of this document are defined below and other words are defined in Sections 3,

11, 13, 18, 20 and 21. Certain rules regarding the usage of words used in this document are also provided in
Section 16.

(A) “Security Instrument” means this document, which is dated February 9, 2006 ; together with
all Riders to this document. ANI;
. 4
B) “Borrower” is ANDRES E TRIANA AND Atwx1s/& 7,
©) lporre Me aes BabA uEingle persons 7
%,
“SRE

Borrower is the mortgagor under this Security Instrument.

(C) “MERS” is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is acting
solely as a nominee for Lender and Lender’s successors and assigns. MERS is the mortgagee under this
Security Instrument. MERS is organized and existing under the laws of Delaware, and has an address and
telephone number of P.O. Box 2026, Flint, MI 48501-2026, tel. (888) 679-MERS.

(D) “Lender” is WMC MORTGAGE CORP.

Lender isa Corporation organized and existing under the laws of
CALIFORNIA . Lender’s addressis P.O. BOX 54089, LOS ANGELES,
CA 90054-0089 . .
(E) “Note” means the promissory note signed by Borrower and dated February 9, 2006 . The Note

states that Borrower owes Lender

Three Hundred Sixty Thousand And 00/100

Dollars (U.S. $ 360,000.00 ) plus interest. Borrower has promised to pay this debt in regular Periodic
Payments and to pay the debt in full not later than March 1, 2036 .

(F) “Property” means the property that is described below under the heading “Transfer of Rights in
the Property.”

FLORIDA--Single Fami ly--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3010 1/01 (page I of 14 pages)

DOCUKFL1
DOCUKFL1.VIK 08/25/2005

 

 

 
 

 

 

-

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 6 of 54

(G) “Loan” means the debt evidenced by the Note, plus interest, any prepayment a. charges due
“under the Note, and all sums due under this Security Instrument, plus interest.

(H) “Riders” means all Riders to this Security Instrument that are executed by Borrower. The following Riders

are to be executed by Borrower [check box as applicable]:

{x] Adjustable Rate Rider [[] Condominium Rider (] Second Home Rider
CL] Balloon Rider [x] Planned Unit Development Rider (J Biweekly Payment Rider
(0 1-4 Family Rider [x} Other(s) [specify] Balloon Rider

(I) “Applicable Law” means all controlling applicable federal, state and local statutes, regulations, ordinances
and administrative rules and orders (that have the effect of law) as well as all applicable final, non-appealable
judicial opinions.

(J) “Community Association Dues, Fees, and Assessments” means all dues, fees, assessments and other
charges that are imposed on Borrower or the Property by a condominium association, homeowners association or
similar organization.

(K) “Electronic Funds Transfer” means any transfer of funds, other than a transaction originated by check,
draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic instrument,
computer, or magnetic tape so as to order, instruct, or authorize a financial institution to debit or credit an
account. Such term includes, but is not limited to, point-of-sale transfers, automated teller machine transactions,
transfers initiated by telephone, wire transfers, and automated clearinghouse transfers.

(L) “Escrow Items” means those items that are described in Section 3.

(M) “Miscellaneous Proceeds” means any compensation, settlement, award of damages, or proceeds paid by
any third party (other than insurance proceeds paid under the coverages described in Section 5) for: (i) damage to,
or destruction of, the Property; (ii)condemnation or other taking of all or any part of the Property;
(iii) conveyance in lieu of condemnation; or (iv) misrepresentations of, or omissions as to, the value and/or
condition of the Property.

(N) “Mortgage Insurance” means insurance protecting Lender against the nonpayment of, or default on, the Loan.
(O) “Periodic Payment” means the regularly scheduled amount due for (i) principal and interest under the
Note, plus (ii) any amounts under Section 3 of this Security Instrument.

(P) “RESPA” means the Real Estate Settlement Procedures Act (12 U.S.C. §2601 et seq.) and its implementing
regulation, Regulation X (24 C.F.R. Part 3500), as they might be amended from time to time, or any additional or
successor legislation or regulation that governs the same subject matter. As used in this Security Instrument,
“RESPA” refers to all requirements and restrictions that are imposed in regard to a “federally related mortgage
loan” even if the Loan does not qualify as a “federally related mortgage loan” under RESPA.

(Q) “Successor in Interest of Borrower” means any party that has taken title to the Property, whether or not
that party has assumed Borrower’s obligations under the Note and/or this Security Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY

This Security Instrument secures to Lender: (i) the repayment of the Loan, and all renewals, extensions and
modifications of the Note; and (ii) the performance of Borrower’s covenants and agreements under this Security
Instrument and the Note. For this purpose, Borrower does hereby mortgage, grant and convey to MERS (solely as
nominee for Lender and Lender’s successors and assigns) and to the successors and assigns of MERS, the
following described property located in the

COUNTY of MIAMI-DADE

[Type of Recording Jurisdiction] [Name of Recording Jurisdiction]

LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF AND KNOWN AS
EXHIBIT 'A'.

FLORIDA--Single Family--Fasnie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3010 1/01 (page 2 of 14 pages)
DOCUKFL2

Tous Q

 

 
 

 

, Case 18-22369-LMI Doc 12-1 Filed 10/29/18 Page 7 of 54

|
[Street]

MIAMI , Florida 33189 (“Property Address”):
[City] [Zip Code]

TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures now or hereafter a part of the property. All replacements and additions shall also be
covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as
the “Property.” Borrower understands and agrees that MERS holds only legal title to the interests granted by
Borrower in this Security Instrument, but, if necessary to comply with law or custom, MERS (as nominee for
Lender and Lender’s successors and assigns) has the right: to exercise any or all of those interests, including, but
not limited to, the right to foreclose and sell the Property; and to take any action required of Lender including, but
not limited to, releasing and canceling this Security Instrument.

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to
mortgage, grant and convey the Property and that the Property is unencumbered, except for encumbrances of
record. Borrower warrants and will defend generally the title to the Property against all claims and demands,
subject to any encumbrances of record.

which currently has the address of 19771 SOUTHWEST 84 AVENUE

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with
limited variations by jurisdiction to constitute a uniform security instrument covering real property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

1. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges.
Borrower shall pay when due the principal of, and interest on, the debt evidenced by the Note and any
prepayment charges and late charges due under the Note. Borrower shall also pay funds for Escrow Items
pursuant to Section 3. Payments due under the Note and this Security Instrument shall be made in U.S. currency.
However, if any check or other instrument received by Lender as payment under the Note or this Security
Instrument is returned to Lender unpaid, Lender may require that any or all subsequent payments due under the
Note and this Security Instrument be made in one or more of the following forms, as selected by Lender: (a) cash;
(b) money order; (c) certified check, bank check, treasurer’s check or cashier’s check, provided any such check is
drawn upon an institution whose deposits are insured by a federal agency, instrumentality, or entity; or
(d) Electronic Funds Transfer.

Payments are deemed received by Lender when received at the location designated in the Note or at such
other location as may be designated by Lender in accordance with the notice provisions in Section 15. Lender
may return any payment or partial payment if the payment or partial payments are insufficient to bring the Loan
current. Lender may accept any payment or partial payment insufficient to bring the Loan current, without waiver
of any rights hereunder or prejudice to its rights to refuse such payment or partial payments in the future, but
Lender is not obligated to apply such payments at the time such payments are accepted. If each Periodic Payment
is applied as of its scheduled due date, then Lender need not pay interest on unapplied funds. Lender may hold
such unapplied funds until Borrower makes payment to bring the Loan current. If Borrower does not do so within
a reasonable period of time, Lender shall either apply such funds or return them to Borrower. If not applied
earlier, such funds will be applied to the outstanding principal balance under the Note immediately prior to
foreclosure. No offset or claim which Borrower might have now or in the future against Lender shall relieve
Borrower from making payments due under the Note and this Security Instrument or performing the covenants
and agreements secured by this Security Instrument.

2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all
payments accepted and applied by Lender shall be applied in the following order of priority: (a) interest due
under the Note; (b) principal due under the Note; (c) amounts due under Section 3. Such payments shall be
applied to each Periodic Payment in the order in which it became due. Any remaining amounts shall be applied
first to late charges, second to any other amounts due under this Security Instrument, and then to reduce the
principal balance of the Note.

FLORIDA--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3010 1/01 (page 3 of 14 pages)
DOCUKFL3

ee
NY
Te CY

 
 

 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 8 of 54

If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a

- sufficient amount to pay any late charge due, the payment may be applied to the delinquent payment and the late

charge. If more than one Periodic Payment is outstanding, Lender may apply any payment received from

Borrower to the repayment of the Periodic Payments if, and to the extent that, each payment can be paid in full.

To the extent that any excess exists after the payment is applied to the full payment of one or more Periodic

Payments, such excess may be applied to any late charges due. Voluntary prepayments shall be applied first to
any prepayment charges and then as described in the Note.

Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under the
Note shall not extend or postpone the due date, or change the amount, of the Periodic Payments.

3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due
under the Note, until the Note is paid in full, a sum (the “Funds”) to provide for payment of amounts due for:
(a) taxes and assessments and other items which can attain priority over this Security Instrument as a lien or
encumbrance on the Property; (b) leasehold payments or ground rents on the Property, if any; (c) premiums for
any and all insurance required by Lender under Section 5; and (d) Mortgage Insurance premiums, if any, or any
sums payable by Borrower to Lender in lieu of the payment of Mortgage Insurance premiums in accordance with
the provisions of Section 10. These items are called “Escrow Items.” At origination or at any time durin g the term
of the Loan, Lender may require that Community Association Dues, Fees, and Assessments, if any, be escrowed
by Borrower, and such dues, fees and assessments shall be an Escrow Item. Borrower shall promptly furnish to
Lender all notices of amounts to be paid under this Section. Borrower shall pay Lender the Funds for Escrow
Items unless Lender waives Borrower’s obligation to pay the Funds for any or all Escrow Items. Lender may
waive Borrower’s obligation to pay to Lender Funds for any or all Escrow Items at any time. Any such waiver
may only be in writing. In the event of such waiver, Borrower shall pay directly, when and where payable, the
amounts due for any Escrow Items for which payment of Funds has been waived by Lender and, if Lender
requires, shall furnish to Lender receipts evidencing such payment within such time period as Lender may
require. Borrower’s obligation to make such payments and to provide receipts shall for all purposes be deemed to
be a covenant and agreement contained in this Security Instrument, as the phrase “covenant and agreement” is
used in Section 9. If Borrower is obligated to pay Escrow Items directly, pursuant to a waiver, and Borrower fails
to pay the amount due for an Escrow Item, Lender may exercise its rights under Section 9 and pay such amount
and Borrower shall then be obligated under Section 9 to repay to Lender any such amount. Lender may revoke
the waiver as to any or all Escrow Items at any time by a notice given in accordance with Section 15 and, upon
such revocation, Borrower shall pay to Lender all Funds, and in such amounts, that are then required under this
Section 3.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply
the Funds at the time specified under RESPA, and (b) not to exceed the maximum amount a lender can require
under RESPA. Lender shall estimate the amount of Funds due on the basis of current data and reasonable
estimates of expenditures of future Escrow Items or otherwise in accordance with Applicable Law.

The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality,
or entity (including Lender, if Lender is an institution whose deposits are so insured) or in any Federal Home
Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later than the time specified under RESPA.
Lender shall not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or
verifying the Escrow Items, unless Lender pays Borrower interest on the Funds and Applicable Law permits
Lender to make such a charge. Unless an agreement is made in writing or Applicable Law requires interest to be
paid on the Funds, Lender shall not be required to pay Borrower any interest or earnings on the Funds. Borrower
and Lender can agree in writing, however, that interest shall be paid on the Funds. Lender shall give to Borrower,
without charge, an annual accounting of the Funds as required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower
for the excess funds in accordance with RESPA. If there is a shortage of Funds held in escrow, as defined under
RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount
necessary to make up the shortage in accordance with RESP A, but in no more than 12 monthly payments. If there
is a deficiency of Funds held in escrow, as defined under RESPA, Lender shall notify Borrower as required by

FLORIDA--Single Fami ly--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3010 1/01 (page 4 of 14 pages}
DOCUKFLA
DOCUKFL4

+WIX ™"—TT

Le WH ~

 
 

 

Case 18-22369-LMI Doc 12-1 Filed 10/29/18 Page 9 of 54

a and Borrower shall pay to Lender the amount necessary to make up the —_— in accordance with

RESPA, but in no more than 12 monthly payments.

Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
Borrower any Funds held by Lender.

4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions
attributable to the Property which can attain priority over this Security Instrument, leasehold payments or ground
rents on the Property, if any, and Community Association Dues, Fees, and Assessments, if any. To the extent that
these items are Escrow Items, Borrower shall pay them in the manner provided in Section 3.

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable to
Lender, but only so long as Borrower is performing such agreement; (b) contests the lien in good faith by, or
defends against enforcement of the lien in, legal proceedings which in Lender’s opinion operate to prevent the
enforcement of the lien while those proceedings are pending, but only until such proceedings are concluded; or
(c) secures from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security
Instrument. If Lender determines that any part of the Property is subject to a lien which can attain priority over
this Security Instrument, Lender may give Borrower a notice identifying the lien. Within 10 days of the date on
which that notice is given, Borrower shall satisfy the lien or take one or more of the actions set forth above in this
Section 4.

Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or reporting
service used by Lender in connection with this Loan.

5. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on
the Property insured against loss by fire, hazards included within the term “extended coverage,” and any other
hazards including, but not limited to, earthquakes and floods, for which Lender requires insurance. This insurance
shall be maintained in the amounts (including deductible levels) and for the periods that Lender requires. What
Lender requires pursuant to the preceding sentences can change during the term of the Loan. The insurance
carrier providing the insurance shall be chosen by Borrower subject to Lender’s right to disapprove Borrower’s
choice, which right shall not be exercised unreasonably. Lender may require Borrower to pay, in connection with
this Loan, either: (a) a one-time charge for flood zone determination, certification and tracking services; or (b) a
one-time charge for flood zone determination and certification services and subsequent charges each time
remappings or similar changes occur which reasonably might affect such determination or certification. Borrower
shall also be responsible for the payment of any fees imposed by the Federal Emergency Management Agency in
connection with the review of any flood zone determination resulting from an objection by Borrower.

If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance
coverage, at Lender’s option and Borrower’s expense. Lender is under no obligation to purchase any particular
type or amount of coverage. Therefore, such coverage shall cover Lender, but might or might not protect
Borrower, Borrower’s equity in the Property, or the contents of the Property, against any risk, hazard or liability
and might provide greater or lesser coverage than was previously in effect. Borrower acknowledges that the cost
of the insurance coverage so obtained might significantly exceed the cost of insurance that Borrower could have
obtained. Any amounts disbursed by Lender under this Section 5 shall become additional debt of Borrower
secured by this Security Instrument. These amounts shall bear interest at the Note rate from the date of
disbursement and shall be payable, with such interest, upon notice from Lender to Borrower requesting payment.

All insurance policies required by Lender and renewals of such policies shall be subject to Lender’s right
to disapprove such policies, shall include a standard mortgage clause, and shall name Lender as mortgagee and/or
as an additional loss payee. Lender shall have the right to hold the policies and renewal certificates. If Lender
requires, Borrower shall promptly give to Lender all receipts of paid premiums and renewal notices. If Borrower
obtains any form of insurance coverage, not otherwise required by Lender, for damage to, or destruction of, the
Property, such policy shall include a standard mortgage clause and shall name Lender as mortgagee and/or as an
additional loss payee.

In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may
make proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in writing,

FLORIDA--Single Fami ly--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3010 1/01 (page 5 of 14 pages)

qu

DOCUKFLS.VTX 08/25/200

  

\ ot

 
 

 

 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 10 of 54

=. proceeds, whether or not the underlying insurance was required ae, be applied to
restoration or repair of the Property, if the restoration or repair is economically feasible and Lender’s security is
not lessened. During such repair and restoration period, Lender shall have the right to hold such insurance .
proceeds until Lender has had an opportunity to inspect such Property to ensure the work has been completed to
Lender’s satisfaction, provided that such inspection shall be undertaken promptly. Lender may disburse proceeds
for the repairs and restoration in a single payment or in a series of progress payments as the work is completed.
Unless an agreement is made in writing or Applicable Law requires interest to be paid on such insurance
proceeds, Lender shall not be required to pay Borrower any interest or earnings on such proceeds. Fees for public
adjusters, or other third parties, retained by Borrower shall not be paid out of the insurance proceeds and shall be
the sole obligation of Borrower. If the restoration or repair is not economically feasible or Lender’s security
would be lessened, the insurance proceeds shall be applied to the sums secured by this Security Instrument,
whether or not then due, with the excess, if any, paid to Borrower. Such insurance proceeds shall be applied in
the order provided for in Section 2.

If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance claim
and related matters. If Borrower does not respond within 30 days to a notice from Lender that the insurance
carrier has offered to settle a claim, then Lender may negotiate and settle the claim. The 30-day period will begin
when the notice is given. In either event, or if Lender acquires the Property under Section 22 or otherwise,
Borrower hereby assigns to Lender (a) Borrower’s rights to any insurance proceeds in an amount not to exceed
the amounts unpaid under the Note or this Security Instrument, and (b) any other of Borrower's rights (other than
the right to any refund of unearned premiums paid by Borrower) under all insurance policies covering the
Property, insofar as such rights are applicable to the coverage of the Property. Lender may use the insurance
proceeds either to repair or restore the Property or to pay amounts unpaid under the Note or this Security
Instrument, whether or not then due.

6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower’s principal
residence within 60 days after the execution of this Security Instrument and shall continue to occupy the Property
as Borrower’s principal residence for at least one year after the date of occupancy, unless Lender otherwise
agrees in writing, which consent shall not be unreasonably withheld, or unless extenuating circumstances exist
which are beyond Borrower’s control.

7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not
destroy, damage or impair the Property, allow the Property to deteriorate or commit waste on the Property.
Whether or not Borrower is residing in the Property, Borrower shall maintain the Property in order to prevent the
Property from deteriorating or decreasing in value due to its condition. Unless it is determined pursuant to
Section 5 that repair or restoration is not economically feasible, Borrower shall promptly repair the Property if
damaged to avoid further deterioration or damage. If insurance or condemnation proceeds are paid in connection
with damage to, or the taking of, the Property, Borrower shall be responsible for repairing or restoring the
Property only if Lender has released proceeds for such purposes. Lender may disburse proceeds for the repairs
and restoration in a single payment or in a series of progress payments as the work is completed. If the insurance
or condemnation proceeds are not sufficient to repair or restore the Property, Borrower is not relieved of
Borrower’s obligation for the completion of such repair or restoration.

Lender or its agent may make reasonable entries upon and inspections of the Property. If it has
reasonable cause, Lender may inspect the interior of the improvements on the Property. Lender shall give
Borrower notice at the time of or prior to such an interior inspection specifying such reasonable cause.

8. Borrower’s Loan Application. Borrower shall be in default if, during the Loan application
process, Borrower or any persons or entities acting at the direction of Borrower or with Borrower’s knowledge or
consent gave materially false, misleading, or inaccurate information or statements to Lender (or failed to provide
Lender with material information) in connection with the Loan. Material representations include, but are not
limited to, representations concerning Borrower’s occupancy of the Property as Borrower's principal residence,

9. Protection of Lender’s Interest in the Property and Rights Under this Security Instrument. If
(a) Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b) there is a
legal proceeding that might significantly affect Lender’s interest in the Property and/or rights under this Security

FLORIDA--Single Fami ly--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3010 1/01 (page 6 of 14 pages)
DOCUKFL6

Lo N CU

 

 

 
 

 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 11 of 54

Instrument (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for enforcement of a lien

~ which may attain priority over this Security Instrument or to enforce laws or regulations), or (c) Borrower has
abandoned the Property, then Lender may do and pay for whatever is reasonable or appropriate to protect
Lender’s interest in the Property and rights under this Security Instrument, including protecting and/or assessing
the value of the Property, and securing and/or repairing the Property. Lender’s actions can include, but are not
limited to: (a) paying any sums secured by a lien which has priority over this Security Instrument; (b) appearing
in court; and (c) paying reasonable attorneys’ fees to protect its interest in the Property and/or rights under this
Security Instrument, including its secured position in a bankruptcy proceeding. Securing the Property includes,
but is not limited to, entering the Property to make repairs, change locks, replace or board up doors and windows,
drain water from pipes, eliminate building or other code violations or dangerous conditions, and have utilities
turned on or off. Although Lender may take action under this Section 9, Lender does not have to do so and is not
under any duty or obligation to do so. It is agreed that Lender incurs no liability for not taking any or all actions
authorized under this Section 9.

Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower
secured by this Security Instrument. These amounts shall bear interest at the Note rate from the date of
disbursement and shall be payable, with such interest, upon notice from Lender to Borrower requesting payment.

If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the lease.
Borrower shall not surrender the leasehold estate and interests herein conveyed or terminate or cancel the ground
lease. Borrower shall not, without the express written consent of Lender, alter or amend the ground lease. If
Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge unless Lender agrees to
the merger in writing.

10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan,
Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason, the
Mortgage Insurance coverage required by Lender ceases to be available from the mortgage insurer that previously"
provided such insurance and Borrower was required to make separately designated payments toward the
premiums for Mortgage Insurance, Borrower shall pay the premiums required to obtain coverage substantially
equivalent to the Mortgage Insurance previously in effect, at a cost substantially equivalent to the cost to
Borrower of the Mortgage Insurance previously in effect, from an alternate mortgage insurer selected by Lender.
If substantially equivalent Mortgage Insurance coverage is not available, Borrower shall continue to pay to
Lender the amount of the separately designated payments that were due when the insurance coverage ceased to be
in effect. Lender will accept, use and retain these payments as a non-refundable loss reserve in lieu of Mortgage
Insurance. Such loss reserve shall be non-refundable, notwithstanding the fact that the Loan is ultimately paid in
full, and Lender shall not be required to pay Borrower any interest or earnings on such loss reserve. Lender can
no longer require loss reserve payments if Mortgage Insurance coverage (in the amount and for the period that
Lender requires) provided by an insurer selected by Lender again becomes available, is obtained, and Lender
requires separately designated payments toward the premiums for Mortgage Insurance. If Lender required
Mortgage Insurance as a condition of making the Loan and Borrower was required to make separately designated
payments toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to maintain
Mortgage Insurance in effect, or to provide a non-refundable loss reserve, until Lender’s requirement for
Mortgage Insurance ends in accordance with any written agreement between Borrower and Lender providing for
such termination or until termination is required by Applicable Law. Nothing in this Section 10 affects
Borrower’s obligation to pay interest at the rate provided in the Note.

Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses it may
incur if Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage Insurance.

Mortgage insurers evaluate their total risk on all such insurance in force from time to time, and may
enter into agreements with other parties that share or modify their risk, or reduce losses. These agreements are on
terms and conditions that are satisfactory to the mortgage insurer and the other party (or parties) to these
agreements. These agreements may require the mortgage insurer to make payments using any source of funds that
the mortgage insurer may have available (which may include funds obtained from Mortgage
Insurance premiums).

FLORIDA--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3010 1/01 (page 7 of 14 pages)
DOCUKFL7

CC
AOE
J LM

 
 

 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 12 of 54

a a result of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer, any

’ other entity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that derive from
(or might be characterized as) a portion of Borrower’s payments for Mortgage Insurance, in exchange for sharing
or modifying the mortgage insurer’s risk, or reducing losses. If such agreement provides that an affiliate of
Lender takes a share of the insurer’s risk in exchange for a share of the premiums paid to the insurer, the
arrangement is often termed “captive reinsurance.” Further:

(a) Any such agreements will not affect the amounts that Borrower has agreed to pay for
Mortgage Insurance, or any other terms of the Loan. Such agreements will not increase the amount
Borrower will owe for Mortgage Insurance, and they will not entitle Borrower to any refund.

(b) Any such agreements will not affect the rights Borrower has — if any — with respect to the
Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law. These rights may
include the right to receive certain disclosures, to request and obtain cancellation of the Mortgage
Insurance, to have the Mortgage Insurance terminated automatically, and/or to receive a refund of any
Mortgage Insurance premiums that were unearned at the time of such cancellation or termination.

11. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby
assigned to and shall be paid to Lender.

If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of the
Property, if the restoration or repair is economically feasible and Lender’s security is not lessened. During such
repair and restoration period, Lender shall have the right to hold such Miscellaneous Proceeds until Lender has
had an opportunity to inspect such Property to ensure the work has been completed to Lender’s satisfaction,
provided that such inspection shall be undertaken promptly. Lender may pay for the repairs and restoration in a
single disbursement or in a series of progress payments as the work is completed. Unless an agreement is made in
writing or Applicable Law requires interest to be paid on such Miscellaneous Proceeds, Lender shall not be
required to pay Borrower any interest or earnings on such Miscellaneous Proceeds. If the restoration or repair is
not economically feasible or Lender’s security would be lessened, the Miscellaneous Proceeds shall be applied to
the sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.
Such Miscellaneous Proceeds shall be applied in the order provided for in Section 2.

In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds
shall be applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if any,
paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is equal to or greater than
the amount of the sums secured by this Security Instrument immediately before the partial taking, destruction, or
loss in value, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security
Instrument shall be reduced by the amount of the Miscellaneous Proceeds multiplied by the following fraction:
(a) the total amount of the sums secured immediately before the partial taking, destruction, or loss in value
divided by (b) the fair market value of the Property immediately before the partial taking, destruction, or loss in
value. Any balance shall be paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is less than the amount of
the sums secured immediately before the partial taking, destruction, or loss in value, unless Borrower and Lender
otherwise agree in writing, the Miscellaneous Proceeds shall be applied to the sums secured by this Security
Instrument whether or not the sums are then due.

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing
Party (as defined in the next sentence) offers to make an award to settle a claim for damages, Borrower fails to
respond to Lender within 30 days after the date the notice is given, Lender is authorized to collect and apply the
Miscellaneous Proceeds either to restoration or repair of the Property or to the sums secured by this Security
Instrument, whether or not then due. “Opposing Party” means the third party that owes Borrower Miscellaneous
Proceeds or the party against whom Borrower has a right of action in regard to Miscellaneous Proceeds.

FLORIDA--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3010 1/01 (page 8 of 14 pages)
DOCUKFL8

—

ee

 

 
 

 

 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 13 of 54

Bower shall be in default if any action or proceeding, whether civil a begun that, in

Lender’s judgment, could result in forfeiture of the Property or other material impairment of Lender’s interest in
the Property or rights under this Security Instrument. Borrower can cure such a default and, if acceleration has
occurred, reinstate as provided in Section 19, by causing the action or proceeding to be dismissed with a ruling
that, in Lender’s judgment, precludes forfeiture of the Property or other material impairment of Lender’s interest
in the Property or rights under this Security Instrument. The proceeds of any award or claim for damages that are
attributable to the impairment of Lender’s interest in the Property are hereby assigned and shall be paid
to Lender.

All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be applied
in the order provided for in Section 2.

12. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for
payment or modification of amortization of the sums secured by this Security Instrument granted by Lender to
Borrower or any Successor in Interest of Borrower shall not operate to release the liability of Borrower or any
Successors in Interest of Borrower. Lender shall not be required to commence proceedings against any Successor
in Interest of Borrower or to refuse to extend time for payment or otherwise modify amortization of the sums
secured by this Security Instrument by reason of any demand made by the original Borrower or any Successors in
Interest of Borrower. Any forbearance by Lender in exercising any right or remedy including, without limitation,
Lender’s acceptance of payments from third persons, entities or Successors in Interest of Borrower or in amounts
less than the amount then due, shall not be a waiver of or preclude the exercise of any right or remedy.

13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants
and agrees that Borrower’s obligations and liability shall be joint and several. However, any Borrower who co-
signs this Security Instrument but does not execute the Note (a “co-signer”): (a) is co-signing this Security
Instrument only to mortgage, grant and convey the co-signer’s interest in the Property under the terms of this
Security Instrument; (b) is not personally obligated to pay the sums secured by this Security Instrument; and
(c). agrees that Lender and any other Borrower can agree to extend, modify, forbear or make any accommodations
with regard to the terms of this Security Instrument or the Note without the co-signer’s consent.

Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes Borrower’s
obligations under this Security Instrument in writing, and is approved by Lender, shall obtain all of Borrower’s
rights and benefits under this Security Instrument. Borrower shall not be released from Borrower’s obligations
and liability under this Security Instrument unless Lender agrees to such release in writing. The covenants and
agreements of this Security Instrument shall bind (except as provided in Section 20) and benefit the successors
and assigns of Lender.

14. Loan Charges. Lender may charge Borrower fees for services performed in connection with
Borrower’s default, for the purpose of protecting Lender’s interest in the Property and rights under this Security
Instrument, including, but not limited to, attorneys’ fees, property inspection and valuation fees. In regard to any
other fees, the absence of express authority in this Security Instrument to charge a specific fee to Borrower shall
not be construed as a prohibition on the charging of such fee. Lender may not charge fees that are expressly
prohibited by this Security Instrument or by Applicable Law.

If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so
that the interest or other loan charges collected or to be collected in connection with the Loan exceed the
permitted limits, then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to
the permitted limit; and (b) any sums already collected from Borrower which exceeded permitted limits will be
refunded to Borrower. Lender may choose to make this refund by reducing the principal owed under the Note or
by making a direct payment to Borrower. If a refund reduces principal, the reduction will be treated as a partial
prepayment without any prepayment charge (whether or not a prepayment charge is provided for under the Note).
Borrower’s acceptance of any such refund made by direct payment to Borrower will constitute a waiver of any
right of action Borrower might have arising out of such overcharge.

15. Notices. All notices given by Borrower or Lender in connection with this Security Instrument must
be in writing. Any notice to Borrower in connection with this Security Instrument shall be deemed to have been
given to Borrower when mailed by first class mail or when actually delivered to Borrower’s notice address if sent

FLORIDA--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3010 1/01 (page 9 of 14 pages)

DOCUKFL9
t Te reyn

 

 
 

 

 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 14 of 54

i = means. Notice to any one Borrower shall constitute notice to all Boro ess Applicable Law

expressly requires otherwise. The notice address shall be the Property Address unless Borrower has designated a
substitute notice address by notice to Lender. Borrower shall promptly notify Lender of Borrower’s change of
address. If Lender specifies a procedure for reporting Borrower’s change of address, then Borrower shall only
report a change of address through that specified procedure. There may be only one designated notice address
under this Security Instrument at any one time. Any notice to Lender shall be given by delivering it or by mailing
it by first class mail to Lender’s address stated herein unless Lender has designated another address by notice to
Borrower. Any notice in connection with this Security Instrument shall not be deemed to have been given to
Lender until actually received by Lender. If any notice required by this Security Instrument is also required under
Applicable Law, the Applicable Law requirement will satisfy the corresponding requirement under this
Security Instrument.

16. Governing Law; Severability; Rules of Construction. This Security Instrument shall be governed
by federal law and the law of the jurisdiction in which the Property is located. All rights and obligations
contained in this Security Instrument are subject to any requirements and limitations of Applicable Law.
Applicable Law might explicitly or implicitly allow the parties to agree by contract or it might be silent, but such
silence shall not be construed as a prohibition against agreement by contract. In the event that any provision or
clause of this Security Instrument or the Note conflicts with Applicable Law, such conflict shall not affect other
provisions of this Security Instrument or the Note which can be given effect without the conflicting provision.

As used in this Security Instrument: (a) words of the masculine gender shall mean and include
corresponding neuter words or words of the feminine gender; (b) words in the singular shall mean and include the
plural and vice versa; and (c) the word “may” gives sole discretion without any obligation to take any action,

17. Borrower’s Copy. Borrower shall be given one copy of the Note and of this Security Instrument.

18. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18,
“Interest in the Property” means any legal or beneficial interest in the Property, including, but not limited to,
those beneficial interests transferred in a bond for deed, contract for deed, installment sales contract or escrow
agreement, the intent of which is the transfer of title by Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is
not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender’s prior written
consent, Lender may require immediate payment in full of all sums secured by this Security Instrument.
However, this option shall not be exercised by Lender if such exercise is prohibited by Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is given in accordance with Section 15 within
which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay these sums prior
to the expiration of this period, Lender may invoke any remedies permitted by this Security Instrument without
further notice or demand on Borrower.

19. Borrower’s Right to Reinstate After Acceleration. If Borrower meets certain conditions,
Borrower shall have the right to have enforcement of this Security Instrument discontinued at any time prior to
the earliest of: (a) five days before sale of the Property pursuant to any power of sale contained in this Security
Instrument; (b) such other period as Applicable Law might specify for the termination of Borrower’s right to
reinstate; or (c) entry of a judgment enforcing this Security Instrument. Those conditions are that Borrower:
(a) pays Lender all sums which then would be due under this Security Instrument and the Note as if no
acceleration had occurred; (b) cures any default of any other covenants or agreements; (c) pays all expenses
incurred in enforcing this Security Instrument, including, but not limited to, reasonable attorneys’ fees, property
inspection and valuation fees, and other fees incurred for the purpose of protecting Lender’s interest in the
Property and rights under this Security Instrument; and (d) takes such action as Lender may reasonably require to
assure that Lender’s interest in the Property and rights under this Security Instrument, and Borrower’s obligation
to pay the sums secured by this Security Instrument, shall co ntinue unchanged. Lender may require that Borrower
pay such reinstatement sums and expenses in one or more of the following forms, as selected by Lender: (a) cash;
(b) money order; (c) certified check, bank check, treasurer’s check or cashier’s check, provided any such check is
drawn upon an institution whose deposits are insured by a federal agency, instrumentality or entity; or

FLORIDA--Single Fami ly--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3010 1/01 (page 10 of 14 pages)
DOCUKFL10
DOCUKFLA

ef

 

 
 

 

Case 18-22369-LMI Doc 12-1 Filéd 10/29/18 Page 15 of 54

(d) Electronic Funds Transfer. Upon reinstatement by Borrower, this Security Instrument = WS ctions secured
hereby shall remain fully effective as if no acceleration had occurred. However, this right to reinstate shall not
apply in the case of acceleration under Section 18.

20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in the
Note (together with this Security Instrument) can be sold one or more times without prior notice to Borrower. A
sale might result in a change in the entity (known as the “Loan Servicer”) that collects Periodic Payments due
under the Note and this Security Instrument and performs other mortgage loan servicing obligations under the
Note, this Security Instrument, and Applicable Law. There also might be one or more changes of the Loan
Servicer unrelated to a sale of the Note. If there is a change of the Loan Servicer, Borrower will be given written
notice of the change which will state the name and address of the new Loan Servicer, the address to which
payments should be made and any other information RESPA requires in connection with a notice of transfer of
servicing. If the Note is sold and thereafter the Loan is serviced by a Loan Servicer other than the purchaser of the
Note, the mortgage loan servicing obligations to Borrower will remain with the Loan Servicer or be transferred to
a successor Loan Servicer and are not assumed by the Note purchaser unless otherwise provided by the
Note purchaser.

Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an
individual litigant or the member of a class) that arises from the other party’s actions pursuant to this Security
Instrument or that alleges that the other party has breached any provision of, or any duty owed by reason of, this
Security Instrument, until such Borrower or Lender has notified the other party (with such notice given in
compliance with the requirements of Section 15) of such alleged breach and afforded the other party hereto a
reasonable period after the giving of such notice to take corrective action. If Applicable Law provides a time
period which must elapse before certain action can be taken, that time period will be deemed to be reasonable for
purposes of this paragraph. The notice of acceleration and opportunity to cure given to Borrower pursuant to
Section 22 and the notice of acceleration given to Borrower pursuant to Section 18 shall be deemed to satisfy the
notice and opportunity to take corrective action provisions of this Section 20.

21. Hazardous Substances. As used in this Section 21: (a) “Hazardous Substances” are those
substances defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law and the
following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and
herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials;
(b) “Environmental Law” means federal laws and laws of the jurisdiction where the Property is located that relate
to health, safety or environmental protection; (c) “Environmental Cleanup” includes any response action,
remedial action, or removal action, as defined in Environmental Law; and (d) an “Environmental Condition”
means a condition that can cause, contribute to, or otherwise trigger an Environmental Cleanup.

Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous
Substances, or threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do, nor
allow anyone else to do, anything affecting the Property (a) that is in violation of any Environmental Law,
(b) which creates an Environmental Condition, or (c) which, due to the presence, use, or release of a Hazardous
Substance, creates a condition that adversely affects the value of the Property. The preceding two sentences shall
not apply to the presence, use, or storage on the Property of small quantities of Hazardous Substances that are
generally recognized to be appropriate to normal residential uses and to maintenance of the Property (including,
but not limited to, hazardous substances in consumer products).

Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit or
other action by any governmental or regulatory agency or private party involving the Property and any Hazardous
Substance or Environmental Law of which Borrower has actual knowledge, (b) any Environmental Condition,
including but not limited to, any spilling, leaking, discharge, release or threat of release of any Hazardous
Substance, and (c) any condition caused by the presence, use or release of a Hazardous Substance which
adversely affects the value of the Property. If Borrower learns, or is notified by any governmental or regulatory
authority, or any private party, that any removal or other remediation of any Hazardous Substance affecting the
Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with
Environmental Law. Nothing herein shall create any obligation on Lender for an Environmental Cleanup.

FLORIDA--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3010 1/01 (page I1 of 14 pages)
DOCUKFL11
DOCUKFLBE.VTX 08/25/2005

 

 
 

 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 16 of 54

PRIM ras covenan —
- ORM COVENANTS. Borrower and Lender further covenant and agree as follows:

22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following
Borrower's breach of any covenant or agreement in this Security Instrument (but not prior to acceleration
under Section 18 unless Applicable Law provides otherwise). The notice shall specify: (a) the default; (b)
the action required to cure the default; (c) a date, not less than 30 days from the date the notice is given to
Borrower, by which the default must be cured; and (d) that failure to cure the default on or before the date
specified in the notice may result in acceleration of the sums secured by this Security Instrument,
foreclosure by judicial proceeding and sale of the Property. The notice shall further inform Borrower of
the right to reinstate after acceleration and the right to assert in the foreclosure proceeding the non-
existence of a default or any other defense of Borrower to acceleration and foreclosure. If the default is not
cured on or before the date specified in the notice, Lender at its option may require immediate payment in
full of all sums secured by this Security Instrument without further demand and may foreclose this
Security Instrument by judicial proceeding. Lender shall be entitled to collect all expenses incurred in
pursuing the remedies provided in this Section 22, including, but not limited to, reasonable attorneys’ fees
and costs of title evidence.

23. Release. Upon payment of all sums secured by this Security Instrument, Lender shall release this
Security Instrument. Borrower shall pay any recordation costs. Lender may charge Borrower a fee for releasing
this Security Instrument, but only if the fee is paid to a third party for services rendered and the charging of the
fee is permitted under Applicable Law.

24. Attorneys' Fees. As used in this Security Instrument and the Note, attorneys’ fees shall include
those awarded by an appellate court and any attorneys' fees incurred in a bankruptcy proceeding.

25. Jury Trial Waiver. The Borrower hereby waives any right to a trial by jury in any action,
proceeding, claim, or counterclaim, whether in contract or tort, at law or in equity, arising out of or in any way
related to this Security Instrument or the Note.

FLORIDA--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3010 1/01 (page 12 of 14 pages)
DOCUKFL12
DOCUKFLC

—_— ee

4 eQ

 

 
 

 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 17 of 54

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants a in this Security
"Instrument and in any Riderexecuted by Borrower and recorded with it.

NIT,
Se

 

ERE

    

 

Witness SHstiey OrwEéh#Aa

   
 

MNayre

Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3010 1/01 {page 13 of 14 pages)

: mo

 
 

 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 18 of 54

. [Space Below This Line For Acknowledgment]

STATE OF F lov ( Ls LL2 . INin,
COUNTY OF /7}lawri— a—/ oo ~.
Hb Layof, 2”
The foregoing instrument was acknowledged before me this f <7 of by 4
. c ' Z FE
Andes &- Wwians onl Lsreel Hhex!s Zabol
who is personally known to me or who has produced (Ya /i 4 LY ¢ ZL as identification.

 

as
| oT

& \ MY COMMISSION # DD 478431
fia

EXPIRES: October 20, 2009
Bonded Thru Notary Publio Undarwrtera

 

FLORIDA--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3010 1/01 (page 14 of 14 pages}
DOCUKFLI4

— mo

 

 
 

 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 19 of 54

 

[Space Above This Line For Recording Data]

BALLOON RIDER TRIN
? iz

THIS BALLOON RIDER is made this 9th day of February, 2006 , and is incorporated into
and shall be deemed to amend and supplement the Mortgage, Deed of Trust or Security Deed (the “Security

Instrument”) of the same date given by the undersigned (“Borrower”) to secure Borrower’s Note (the “Note”) to
WMC MORTGAGE CORP.

(the “Lender”) of the same date and covering the property described in the Security Instrument and located at:
19771 SOUTHWEST 84 AVENUE MIAMI, FL 33189

[Property Address]

The interest rate stated on the Note is called the “Note Rate”. The date of the Note is called the “Note Date”.
I understand the Lender may transfer the Note, Security Instrument and this Rider. The Lender or anyone who
takes the Note, the Security Instrument and this Rider by transfer and who is entitled to receive payments under
the Note is called the “Note Holder”.

ADDITIONAL COVENANTS. In addition to the covenants and agreements in the Security Instrument,
Borrower and Lender further covenant and agree as follows (despite anything to the contrary contained in the
Security Instrument or the Note):

NOTWITHSTANDING THE 40-YEAR TERM AND THE 40-YEAR AMORTIZATION PERIOD, THIS
LOAN IS PAYABLE IN FULL ON THE MATURITY DATE, YOU MUST REPAY THE ENTIRE
PRINCIPAL BALANCE OF THE LOAN AND UNPAID INTEREST THEN DUE. THE LENDER IS
UNDER NO OBLIGATION TO REFINANCE THE LOAN AT THAT TIME. YOU WILL,
THEREFORE, BE REQUIRED TO MAKE PAYMENT OUT OF OTHER ASSETS THAT YOU MAY
OWN, OR YOU WILL HAVE TO FIND A LENDER, WHICH MAY BE THE LENDER YOU HAVE

BALLOON RIDER-MULTISTATE (01/97)

DOCW4AI
DOCUJ4AL. VIX 02/08/2006

 
 

 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 20 of 54

THIS LOAN WITH, WILLING TO LEND YOU THE MONEY. IF YOU REFINA HIS LOAN AT
MATURITY, YOU MAY HAVE TO PAY SOME OR ALL OF THE CLOSING COSTS NORMALLY

ASSOCIATED WITH A NEW LOAN EVEN IF YOU OBTAIN REFINANCING FROM THE SAME
LENDER. ,

BY SIGNING BELOW, Bogrower accepts and agrees to the terms and covenants contained in this Balloon Rider.
5
L \ % 4 é
6 NDRES E TRIANA - Date -

  
 

BALLOON RIDER-MULTISTATE (01/97)
DOCUJ4A2 Page 2 of 2
DOCUJ4A2 .VTX 02/08/200

 

 
 

 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 21 of 54

ADJUSTABLE RATE RIDER
(6-Month LIBOR Index - Rate Caps)
(First Business Day of Preceding Month Lookback)
sory +; Loan #:
MIN:
THIS ADJUSTABLE RATE RIDER is made this 9th day of February, 2006
and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed of Trust, or Security
Deed (the “Security Instrument”) of the same date given by the undersigned (the “Borrower”’) to secure the
Borrower’s Adjustable Rate Note (the “Note”) to WMC MORTGAGE CORP.

  

(the “Lender”) of the same date and covering the property described in the Security Instrument and located at:
19771 SOUTHWEST 84 AVENUE, MIAMI, FL 33189

[Property Address]

THE NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN THE
INTEREST RATE AND THE MONTHLY PAYMENT. THE NOTE LIMITS THE
AMOUNT THE BORROWER’S INTEREST RATE CAN CHANGE AT ANY ONE
TIME AND THE MAXIMUM RATE THE BORROWER MUST PAY.

ADDITIONAL COVENANTS, In addition to the covenants and agreements made in the Security
Instrument, Borrower and Lender further covenant and agree as follows:

A. INTEREST RATE AND MONTHLY PAYMENT CHANGES

The Note provides for an initial interest rateof 6.720 %. The Note provides for
changes in the interest rate and the monthly payments, as follows:
4. INTEREST RATE AND MONTHLY PAYMENT CHANGES

(A) Change Dates

The interest rate I will pay may change on the first day of March, 2008
and may change on that day every 6th month thereafter. Each date on which my interest rate
could change is called a “Change Date.”

MULTISTATE ADJUSTABLE RATE RIDER 6-Month LIBOR Index (First Business Day Lookback)--Single Family--

DOCUJINI
—s a
GI |

 
 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 22 of 54

ss. "The Index aa

|

Beginning with the first Change Date, my interest rate will be based on an Index. The “Index”

| is the six month London Interbank Offered Rate (“LIBOR”) which is the average of interbank offered
rates for six-month U.S. dollar-denominated deposits in the London market, as published in The Wail
Street Journal. The most recent Index figure available as of the first business day of the month

| immediately preceding the month in which the Change Date occurs is called the “Current Index.”

|

|

If the Index is no longer available, the Note Holder will choose a new index which is based
upon comparable information. The Note Holder will give me notice of this choice.

i (C) Calculation of Changes

Before each Change Date, the Note Holder will calculate my new interest rate by adding
Six and One-Fourth percentage point(s)
( 6.250 %) to the Current Index. The Note Holder will then round the result of this addition to
the nearest one-eighth of one percentage point (0.125%). Subject to the limits stated in Section 4(D)
below, this rounded amount will be my new interest rate until the next Change Date.

The Note Holder will then determine the amount of the monthly payment that would be
sufficient to repay the unpaid principal that I am expected to owe at the Change Date in full on a date
that is 10 years after the Maturity Date (such date being referred to herein as the “Amortization Date”)
at my new interest rate in substantially equal payments. The result of this calculation will be the new
amount of my monthly payment. I understand that as a result of the Amortization Date being after the
Maturity Date, I will have a balloon payment on the Maturity Date.

@) Limits on Interest Rate Changes

The interest rate I am required to pay at the first Change Date will not be greater than 9.720 %
or less than 6.720 %. Thereafter, my interest rate will never be increased or decreased on any single
Change Date by more than One
percentage point(s)( 1.000 %) from the rate of interest I have been paying for the preceding
6 months. My interest rate will never be greaterthan 13.220 %,orlessthan 6.720 %,

(E) Effective Date of Changes

My new interest rate will become effective on each Change Date. I will pay the amount of my
new monthly payment beginning on the first monthly payment date after the Change Date until the
amount of my monthly payment changes again.

(F) Notice of Changes

The Note Holder will deliver or mail to me a notice of any changes in my interest rate and the
amount of my monthly payment before the effective date of any change. The notice will include
information required by law to be given to me and also the title and telephone number of a person who
will answer any question I may have regarding the notice.

B. TRANSFER OF THE PROPERTY OR A BENEFICIAL INTEREST IN BORROWER
Section 18 of the Security Instrument is amended to read as follows:

Transfer of the Property or a Beneficial Interest in Borrower. As used in
this Section 18, “Interest in the Property” means any legal or beneficial interest in the
Property, including, but not limited to, those beneficial interests transferred in a bond for
deed, contract for deed, installment sales contract or escrow agreement, the intent of
which is the transfer of title by Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or
transferred (or if Borrower is not a natural person and a beneficial interest in Borrower is
sold or transferred) without Lender’s prior written consent, Lender may require
immediate payment in full of all sums secured by this Security Instrument. However, this
option shall not be exercised by Lender if such exercise is prohibited by Applicable Law.

MULTISTATE ADJUSTABLE RATE RIDER 6-Month LIBOR Index (First Business Day Lookback)--Single Family--

 
 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 23 of 54

If Lender exercises the option to require immediate payment in full, Lender shall
give Borrower notice of acceleration. The notice shall provide a period of not less than 30
days from the date the notice is given in accordance with Section 15 within which
Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay
these sums prior to the expiration of this period, Lender may invoke any remedies
permitted by this Security Instrument without further notice or demand on Borrower.

BY SIGNING BELOW, Borrgwer accepts and agrees to the terms and covenants contained in this Adjustable
Rate Rider.

  

 

 

 

 

ES E TANA - Date - / .
zh: fob
WE IGG- Date - /
Latte tt, Jf

MULTISTATE ADJUSTABLE RATE RIDER 6-Month LIBOR Index (First Business Day Lookback)--Single Family--

DOCUJIN3 Page 3 of 3
DOCUTLNS

mes Pe

 
 

 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 24 of 54

PLANNED UNIT DEVELOPMENT RIDER
Servicing #: | noan #:

THIS PLANNED UNIT DEVELOPMENT RIDER is made this 9th dayof February 2006 :
and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed of Trust, or Security
Deed (the “Security Instrument”) of the same date, given by the undersigned (the “Borrower”) to secure
Borrower’s Note to WMC MORTGAGE CORP.

(the “Lender”) of the same date and covering the Property described in the Security Instrument and located at:
19771 SOUTHWEST 84 AVENUE, MIAMI, FL 33189

[Property Address]
The Property includes, but is not limited to, a parcel of land improved with a dwelling, together with other such
parcels and certain common areas and facilities, as described in

DHE COVENANTS, CONDITIONS AND RESTRICTIONS FILED OF RECORD THAT AFFECT THE

(the “Declaration”). The Property is a part of a planned unit development known as
SAGA BAY
[Name of Planned Unit Development]

(the “PUD”). The Property also includes Borrower’s interest in the homeowners association or equivalent entity
owning or managing the common areas and facilities of the PUD (the “Owners Association”) and the uses,
benefits and proceeds of Borrower’s interest.

PUD COVENANTS. In addition to the covenants and agreements made in the Security

Instrument, Borrower and Lender further covenant and agree as follows:

A. PUD Obligations. Borrower shall perform all of Borrower’s obligations under the
PUD’s Constituent Documents. The “Constituent Documents” are the (i) Declaration; (ii)
articles of incorporation, trust instrument or any equivalent document which creates the Owners

MULTISTATE PUD RIDER--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3150 1/01
DOCURPAI e 1 of 3 pages)

oe A |

 
 

 

ot

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 25 of 54

Association; and (iii) any by-laws or other rules or regulations : = —_ Association.

Borrower shall promptly pay, when due, all dues and assessments imposed pursuant to the
Constituent Documents.

B. Property Insurance. So long as the Owners Association maintains, with a
generally accepted insurance carrier, a “master” or “blanket” policy insuring the Property which
is satisfactory to Lender and which provides insurance coverage in the amounts (including
deductible levels), for the periods, and against loss by fire, hazards included within the term
“extended coverage,” and any other hazards, including, but not limited to, earthquakes and
floods, for which Lender requires insurance, then: (i) Lender waives the provision in Section 3
for the Periodic Payment to Lender of the yearly premium installments for property insurance on
the Property; and (ii) Borrower’s obligation under Section 5 to maintain property insurance
coverage on the Property is deemed satisfied to the extent that the required coverage is provided
by the Owners Association policy.

What Lender requires as a condition of this waiver can change during the term of the loan.

Borrower shall give Lender prompt notice of any lapse in required property insurance
coverage provided by the master or blanket policy.

In the event of a distribution of property insurance proceeds in lieu of restoration or
repair following a loss to the Property, or to common areas and facilities of the PUD, any
proceeds payable to Borrower are hereby assigned and shall be paid to Lender. Lender shall
apply the proceeds to the sums secured by the Security Instrument, whether or not then due, with
the excess, if any, paid to Borrower.

C. Public Liability Insurance. Borrower shall take such actions as may be reasonable
to insure that the Owners Association maintains a public liability insurance policy acceptable in
form, amount, and extent of coverage to Lender.

D. Condemnation. The proceeds of any award or claim for damages, direct or
consequential, payable to Borrower in connection with any condemnation or other taking of all
or any part of the Property or the common areas and facilities of the PUD, or for any conveyance
in lieu of condemnation, are hereby assigned and shall be paid to Lender. Such proceeds shall be
applied by Lender to the sums secured by the Security Instrument as provided in Section 11.

E. Lender’s Prior Consent. Borrower shall not, except after notice to Lender and with
Lender’s prior written consent, either partition or subdivide the Property or consent to: (i) the
abandonment or termination of the PUD, except for abandonment or termination required by law
in the case of substantial destruction by fire or other casualty or in the case of a taking by
condemnation or eminent domain; (ii) any amendment to any provision of the “Constituent
Documents” if the provision is for the express benefit of Lender; (iii) termination of professional
management and assumption of self-management of the Owners Association; or (iv) any action
which would have the effect of rendering the public liability insurance coverage maintained by
the Owners Association unacceptable to Lender.

F. Remedies. If Borrower does not pay PUD dues and assessments when due, then
Lender may pay them. Any amounts disbursed by Lender under this paragraph F shall become
additional debt of Borrower secured by the Security Instrument. Unless Borrower and Lender
agree to other terms of payment, these amounts shall bear interest from the date of disbursement
at the Note rate and shall be payable, with interest, upon notice from Lender to Borrower
requesting payment.

MULTISTATE PUD RIDER--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT = Form 3150 1/01

RPAZ
DOCURPA2.VTX 08/25/2005

Ie j

 
 

 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 26 of 54

° yw . .
. —
- BY SIGNING BE ; ower accepts and agrees to the terms and provisions contained in this PUD Rider.

hh wi __a/vfee
a / J of of oi
ALE 77

  
 

 

 

“srael = Date ~ NNITYg,
= hei ML GE)
ERE!

MULTISTATE PUD RIDER--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3150 1/01

DOCURPA3
DOCURPAS.VTX 08/25/200:

 
 

Case 18-22369-LMI Doc12-1 Filed 10/25/18" Rape 27 554277" "

 

EXHIBIT "A"

LOT 8, BLOCK 7, OF SAGA BAY, SECTION 1, PART 2, ACCORDING TO THE PLAT
THEREOF, AS RECORDED IN PLAT BOOK 95, PAGE 61, OF THE PUBLIC RECORDS OF
MIAMI-DADE COUNTY, FLORIDA.

 

File # 26-102

 

nes

 
 

 

Case 18-22369-LMI Doc 12-1 friledsholee/eso.tBage 28 of 54

HARVEY RUVIN, CLERK OF COURT, MIA-DADE CTY

Recording Requested By:
WELLS FARGO BANK, N.A.

When Recorded Return To:

ASSIGNMENT TEAM
WELLS FARGO BANK, N.A.
MAC: N9289-016

PO BOX 1629

EAGAN, MN 55121-4400

 

CORRECTIVE ASSIGNMENT OF MORTGAGE

Miami-Dade, Florida
“TRIANA"

an I ois «1-009-670-6377

Date of Assignment: May 15th, 2015

Assignor: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR WMC MORTGAGE
CORPORATION, ITS SUCCESSORS AND ASSIGNS at P.O. BOX 2026, FLINT, MI 48501, 1901 E VOORHEES ST
STE C, DANVILLE, IL 61834

Assignee: DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR MORGAN STANLEY ABS
CAPITAL | INC. TRUST 2006-HE4, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-HE4 at 1761
EAST SAINT ANDREW PLACE, SANTA ANA, CA 92705

Executed By: ANDRES E TRIANA AND ISRAEL ALEXIS ZABALLA, BOTH SINGLE PERSONS To: MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR WMC MORTGAGE CORPORATION, ITS
SUCCESSORS AND ASSIGNS

Date of Mortgage: 02/09/2006 Recorded: 02/15/2006 in Book/Reel/Liber: 24242 Page/Folio: 2232 as Instrument
No.: 2006R0169211 In the County of Miami-Dade, State of Florida.

Property Address: 19771 SOUTHWEST 84 AVENUE, MIAMI, FL 33189

"THAT THIS CORRECTIVE ASSIGNMENT OF MORTGAGE IS TO INCLUDE FULL MERS ASSIGNOR VERBIAGE
AND CORRECT THE ASSIGNEE ON THAT CERTAIN ASSIGNMENT OF MORTGAGE RECORDED 03/02/2009 AS
INSTRUMENT 2009R0150754 IN O.R. BOOK 26770, PAGE 3912 IN THE PUBLIC RECORDS OF MIAMI-DADE
COUNTY, FLORIDA."

KNOW ALL MEN BY THESE PRESENTS, that for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the said Assignor hereby assigns unto the above-named Assignee, the said
Mortgage having an original principal sum of $360,000.00 with interest, secured thereby, and the full benefit of all the
powers and of all the covenants and provisos therein contained, and the said Assignor hereby grants and conveys
unto the said Assignee, the Assignor's interest under the Mortgage.

TO HAVE AND TO HOLD the said Mortgage, and the said property unto the said Assignee forever, subject to the
terms contained in said Mortgage.

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR WMC MORTGAGE

CORPORATION, IS SUCCESSORS AND ASSIGNS
On

Assistant Secretary

         

 

 
 

 

Case 18-22369-LMI Doc12-1 Filed40/29448., Rage.29,0,54

CORRECTIVE ASSIGNMENT OF MORTGAGE Page 2 of 2

STATE OF Minnesota
COUNTY OF Dakota

on © Ets” “before me, _Bhavdip Chhotalal Chauhan, .,.... public in the State of Minnesota,

personally appeared ~ Kelley Christine Butikoter, Assistant Secretary, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized capacity,
and that by his/her/their signature on the instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

WITNESS my hand and official seal, .
7S; SARE. My Commission Expires

—Bhavdip-Ghhetatat Chauhan om January 31, 2016

Notary Expires: (mit 6

Prepared By: LESLIE ANN KNUTSON, WELLS FARGO BANK, N.A. 1000 BLUE GENTIAN RD, SUITE 200, EAGAN, MN 55121
4-866-234-9271

 
   

(This area for notarial seal)

"LAK *LAKWPEM"O5/15/2015 10:40:20 AM" WFEMOTWFEMA00000000000000 13304 16" FLDADE* FLSTATE_MORT_ASSIGN_ASSN "LAKWFEM™

 
Case 18-22369-LMI Doc12-1 Filed ee eee

CFN 2009RD1 7354

OR Bk 26770 Pa 39125 (low)
RECORDED 03/02/2007 13:31:32
HARVEY RUVINe CLERK COURT
HIAHI-DADE COUNTY? FLORIDA
LAST PAGE

 

 

This space is for recording purposes only
ASSIGNMENT OF MORTGAGE

KNOW ALL MEN BY THESE PRESENTS:
THAT MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.

Residing or located at co WELLS FARGO BANK, N.A., 3476 STATEVIEW BLVD., FT. MILL, SC 29715 herein designated as
the assignor, for and in consideration of the sum of $1.00 Doilar and other good and valuable consideration, the receipt of which is
hereby acknowledged, does hereby grant, bargain, sell, assign, transfer and set over unto DEUTSCHE BANK NATIONAL TRUST
COMPANY, AS TRUSTEE FOR MORGAN STANLEY ABS CAPITAL I INC TRUST 2006-HE4 residing or located at: C/O 3476
STATEVIEW BLVD, FT. MILL, SC 29715 herein designated as the assignee, the mortgage executed by ANDRES E. TRIANA AND
ISRAEL ALEXIS ZABALLA, BOTH SINGLE PERSONS recorded in MIAMI-DADE County, Florida at book 24242 and page 2232
encumbering the property more particularly described as follows:

LOT 8, BLOCK 7, OF SAGA BAY, SECTION 1, PART 2, ACCORDING TO THE PLAT THEREOF, AS RECORDED IN
PLAT BOOK 95, PAGE 61, OF THE PUBLIC RECORDS OF MIAMI-DADE COUNTY, FLORIDA.

together with the note and each and every other obligation described in said mortgage and the money due and to become due thereon

TO HAVE AND TO HOLD the same unto the said assignee, its successors and assigns forever, but without recourse on the
undersigned.

  
  
   

conserve and to sell, or to lease, or to encumber, or otherwise to manage and dispose of the abo
property encumbered thereby.

in Witness Whereof, the said Assignor has hereunto set his

 

 

STATEOF, Flori
COUNTY

20 PERSONALLY APPEARED BEFORE ME, the undersigned authority in and for the gforesaid county and state, on this
the Odayof Felo. _. 20°, within my jurisdiction, the within named who
is personally known to me and who acknowledged to me that (s)he is ASSISTA) ‘TARY and that for and on behalf of
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. and as its act and deed (s)he executed the above and foregoing
instrument, after first having been duly authorized by MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. to do so.

-
WITNESS my hand and official seal in the County and State Inst aforesaid this CO day of ¢@b- 2067

f
'UBLI

 

 

Book26770/Page3912 CFN#20090150754 Page 1 of 1
» Case 18-22369-LMI Doc 12-1 Filed ‘og
{
|

 

After recording please return to:
SPECIALIZED LOAN SERVICING LLC

8742 LUCENT BLVD, SUITE 300
HIGHLANDS RANCH, CO 80129

This document prepared by: -
SPECIALIZED LOAN SERVICING LLC aD
$742 LUCENT BLVD, SUITE 300 \, oe UK
HIGHLANDS RANCH, CO 80129

7 J LA + Po

, wo [Space Above This Line For Recording Data] ————______—
c Original Principal Amount $360,000.00

Unpaid Principal Amount $353,260.00 Loan No

New Principal Amount $688,947.33
Total Cap Amount $332,352.33

MODIFICATION AGREEMENT

Executed on this day: October 24, 2017
Borrower ("I"): ANDRES E TRIANA whose address is 19771 SW 84 AVE, MIAMI, FL 33189

("Borrower").

If more than one Borrower or Mortgagor is executing this document, each is referred to as "I." For
purposes of this document words signifying the singular (such as "I") shall include the plural (such as
“we") and vice versa where appropriate.

Lender or Servicer ("Lender"): SPECIALIZED LOAN SERVICING LLC whose principal place of business
and mailing address is 8742 LUCENT BLVD, SUITE 300, HIGHLANDS RANCH, CO 801239 ("Lender").
Date of first lien mortgage, deed of trust, or security deed ("Mortgage") and Note ("Note"): February 9,
2006

Original security instrument in the amount of $360,000.00 and recorded on February 15, 2006 in Book,
Volume, or Liber No. 24242, at Page 2232 (or as Instrument No. 2006R0169211) , in the Office of the
County Clerk or Register of MIAMI-DADE County, State of FLORIDA.

Loan Number i
/ Property Address ("Property"): 19771 SW 84 AVE, MIAMI, FL 33189
Legal Description: SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF:

 

Modification Agreement

Proprietary W3078H Page 0386F L 07/17

/ZFMF

 

 
 

Case 18-22369-LMI Daoci12-1 Filed 10/29/18 Page 32 of 54

If my representations in Section 1 continue to be true in all material respects, then this Modification
Agreement ("Agreement") will, as set forth in Section 3, amend and supplement (1) the Mortgage on the
Property, and (2) the Note secured by the Mortgage. The Mortgage and Note together, as they may
previously have been amended, are referred to as the "Loan Documents." Capitalized terms used in this
Agreement and not defined have the meaning given to them in Loan Documents.

This Agreement will not take effect unless the preconditions set forth in Section 2 have been satisfied.
1. My Representations. | certify, represent to Lender, covenant and agree:

A. | am experiencing a financial hardship, and as a result, (i) | am in default under the Loan
Documents or my default is imminent, and (ii) | do not have sufficient income or access to
sufficient liquid assets to make the monthly mortgage payments now or in the near future;
Property Type: Single Family

There has been no impermissible change in the ownership of the Property since | signed the

Loan Documents. A permissible change would be any transfer that the lender is required by

law to allow, such as a transfer to add or remove a family member, spouse or domestic

partner of the undersigned in the event of a death, divorce or marriage;

D. | have provided documentation for all income that | receive (and | understand that | am not
required to disclose child support or alimony unless | chose to rely on such income when
requesting to qualify for the Modification Program (""Program’));

E. Under penalty of perjury, all documents and information | have provided to Lender in
connection with this Agreement, including the documents and information regarding my
eligibility for the Program, are true and correct;

F. IfLender requires me to obtain credit counseling in connection with the Program, | will do so;
and

G. | have made or will make all payments required under a trial period plan.

on

2. Acknowledgements and Preconditions to Modification. | understand and acknowledge that:

A. If prior to the Modification Effective Date as set forth in Section 3 the Lender determines that
any of my representations in Section 1 are no longer true and correct or any covenant in
Section 1 has not been performed, the Loan Documents will not be modified and this
Agreement will terminate. In that event, the Lender will have all of the rights and remedies
provided by the Loan Documents; and

B. | understand that the Loan Documents will not be modified unless and until the Modification
Effective Date (as defined in Section 3) has occurred. | further understand and agree that the
Lender will not be obligated or bound to make any modification of the Loan Documents if | fail
to meet any one of the requirements under this Agreement.

3. The Modification. If my representations and covenants in Section 1 continue to be true in all
material respects and all preconditions to the modification set forth in Section 2 have been met,
the Loan Documents will automatically become modified on October 1, 2017 (the "Modification
Effective Date”) and all unpaid late charges that remain unpaid will be waived. | understand that if
| have failed to make any payments as a precondition to this modification under a trial period
plan, this modification will not take effect. The first modified payment will be due on November 1,
2017.

A. The new Maturity Date will be: April 25, 2036.

B. The modified Principal balance of my Note will include all amounts and arrearages that will be
past due as of the Modification Effective Date (including unpaid and deferred interest, fees,
escrow advances and other costs, but excluding unpaid late charges) and deferred principal

 

Modification Agreement
Proprietary W3078H Page 2 of 9 OS86FL 07/17

 

 
 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 33 of 54

and other deferred amounts from a prior modification, collectively, "Unpaid Amounts") less
any amounts paid to Lender but not previously credited to my Loan. The new Principal
balance of my Note will be $688,947.33 (the 'New Principal Balance’). | understand that by
agreeing to add the Unpaid Amounts to the outstanding principal balance, the added Unpaid
Amounts accrue interest based on the interest rate in effect under this Agreement. | also
understand that this means interest will now accrue on the unpaid Interest that is added to
the outstanding principal balance, which would not happen without this Agreement.

C. $206,684.20 of the New Principal Balance shall be deferred (the ‘Deferred Principal Balance’)
and | will not pay interest or make monthly payments on this amount. The New Principal
Balance less the Deferred Principal Balance shall be referred to as the ‘Interest Bearing
Principal Balance' and this amount is $482,263.13. Interest at the rate of 3.875% will begin to
accrue on the Interest Bearing Principal Balance as of October 1, 2017 and the first new
monthly payment on the Interest Bearing Principal Balance will be due on November 1,
2017. My payment schedule for the modified Loan is as follows

Borrower promises to make monthly payments of principal and interest of U.S. $1,978.17
beginning on November 1, 2017, and continuing thereafter on the same day of each
succeeding month until principal and interest are paid in full. | will make these payments
every month, in addition to 1 final balloon payment, consisting of deferred principle in the
amount of $206,684,20and additional unpaid principal amount of $346,814.47. The Balloon
payment amounts stated are if all monthly payments have been made as scheduled. At the
end of the term, any balance remaining will have to be paid.
*The escrow payments may be adjusted periodically in accordance with applicable law and
therefore my total monthly payment may change accordingly. Your initial monthly escrow
payment will be $1,406.99. Your initial total monthly payment will be $3,385.16.
The above terms in this Section 3.C. shall supersede any provisions to the contrary in the
Loan Documents, including but not limited to, provisions for an adjustable, step or simple
interest rate. :
| understand that, if | have a pay option adjustable rate mortgage loan, upon modification, the
minimum monthly payment option, the interest- only or any other payment options will no
longer be offered and that the monthly payments described in the above payment schedule
for my modified Loan will be the minimum payment that will be due each month for the
remaining term of the Loan. My modified Loan will not have a negative amortization feature
that would allow me to pay less than the interest due resulting in any unpaid interest to be
added to the outstanding principal balance.

D. | will be in default if | do not comply with the terms of the Loan Documents, as modified by
this Agreement.

E. Ifa default rate of interest is permitted under the Loan Documents, then in the event of
default under the Loan Documents, as amended, the interest that will be due will be the rate
set forth in Section 3.C.

F. Ifon the, (‘Maturity’ or 'Modified Maturity Date’), Borrower still owes amounts under the Note
and the Security Instrument, as amended by this Agreement, the Borrower will pay these
amounts in full on the Modified Maturity Date.

4. Additional Agreements. | agree to the following:

 

Modification Agreement
Proprietary W3078H Page 30f9 90386F L 07/17

 

 
Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 34 of 54

A. That all persons who signed the Loan Documents or their authorized representative(s) have
signed this Agreement, unless (i) a borrower or co- borrower is deceased; (ii) the borrower
and co- borrower are divorced and the property has been transferred to one spouse in the
divorce decree, the spouse who no longer has an interest in the property need not sign this
Agreement (although the non-signing spouse may continue to be held liable for the obligation
under the Loan Documents); or (iii) the Lender has waived this requirement in writing.

B. That this Agreement shall supersede the terms of any modification, forbearance, trial period
plan or other workout plan that | previously entered into with Lender.

C. To comply, except to the extent that they are modified by this Agreement, with all covenants,
agreements, and requirements of Loan Documents including my agreement to make all
payments of taxes, insurance premiums, assessments, Escrow Items, impounds, and all
other payments, the amount of which may change periodically over the term of my Loan.

D. Funds for Escrow Items. ! will pay to Lender on the day payments are due under the Loan
Documents as amended by this Agreement, until the Loan is paid in full, a sum (the "Funds")
to provide for payment of amounts due for: (a) taxes and assessments and other items which
can attain priority over the Mortgage as a lien or encumbrance on the Property; (b) leasehold
payments or ground rents on the Property, if any; (c) premiums for any and all insurance
required by Lender under the Loan Documents; (d) mortgage insurance premiums, if any, or
any sums payable to Lender in lieu of the payment of mortgage insurance premiums in
accordance with the Loan Documents; and (e)} any community association dues, fees, and
assessments that Lender requires to be escrowed. These items are called "Escrow Items." |
shall promptly furnish to Lender ail notices of amounts to be paid under this Section 4.D. |
shall pay Lender the Funds for Escrow Items unless Lender waives my obligation to pay the
Funds for any or all Escrow Items. Lender may waive my obligation to pay to Lender Funds
for any or all Escrow Items at any time. Any such waiver may only be in writing. In the event
of such waiver, | shall pay directly, when and where payable, the amounts due for any
Escrow Items for which payment of Funds has been waived by Lender and, if Lender
requires, shall furnish to Lender receipts evidencing such payment within such time period as
Lender may require. My obligation to make such payments and to provide receipts shall for
all purposes be deemed to be a covenant and agreement contained in the Loan Documents,
as the phrase "covenant and agreement" is used in the Loan Documents. If | am obligated to
pay Escrow Items directly, pursuant to a waiver, and | fail to pay the amount due for an
Escrow Item, Lender may exercise its rights under the Loan Documents and this Agreement
and pay such amount and | shall then be obligated to repay to Lender any such amount.
Lender may revoke the waiver as to any or all Escrow Items at any time by a notice given in
accordance with the Loan Documents, and, upon such revocation, | shall pay to Lender all
Funds, and in such amounts, that are then required under this Section 4.D.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender
to apply the Funds at the time specified under the Real Estate Settlement Procedures Act
("RESPA'), and (b) not to exceed the maximum amount a lender can require under RESPA.
Lender shall estimate the amount of Funds due on the basis of current data and reasonable
estimates of expenditures of future Escrow Items or otherwise in accordance with applicable
law.

The Funds shall be held in an institution whose deposits are insured by a federal agency,
instrumentality, or entity (including Lender, if Lender is an institution whose deposits are so
insured) or in any Federal Home Loan Bank. Lender shall apply the Funds to pay the Escrow
Items no later than the time specified under RESPA. Lender shall not charge me for holding
and applying the Funds, annually analyzing the escrow account, or verifying the Escrow
Items, unless Lender pays me interest on the Funds and applicable law permits Lender to
make such a charge. Unless an agreement is made in writing or applicable law requires

 

Modification Agreement
Proprictary W3078H Page 4 of 9 90386FL 07/17

 

 
. Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 35 of 54

interest to be paid on the Funds, Lender shall not be required to pay me any interest or
earnings on the Funds. Lender and I can agree in writing, however, that interest shall be paid
on the Funds. Lender shall provide me, without charge, an annual accounting of the Funds as
required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account
to me for the excess funds in accordance with RESPA. If there is a shortage of Funds held in
escrow, as defined under RESPA, Lender shall notify me as required by RESPA, and | shall
pay to Lender the amount necessary to make up the shortage in accordance with RESPA,
but in no more than 12 monthly payments. If there is a deficiency of Funds held in escrow, as
defined under RESPA, Lender shail notify me as required by RESPA, and | shall pay to
Lender the amount necessary to make up the deficiency in accordance with RESPA, but in
no more than 12 monthly payments.

Upon payment in full of all sums secured by the Loan Documents, Lender shall promptly
refund to me any Funds held by Lender.

E. That the Loan Documents as modified by this Agreement are duly valid, binding agreements,
enforceable in
accordance with their terms and are hereby reaffirmed.

F. That all terms and provisions of the Loan Documents, except as expressly modified by this
Agreement, remain in full force and effect; nothing in this Agreement shall be understood or
construed to be a satisfaction or release in whole or in part of the obligations contained in the
Loan Documents; and that except as otherwise specifically provided in, and as expressly
modified by, this Agreement, the Lender and | will be bound by, and will comply with, all of
the terms and conditions of the Loan Documents.

G. That, as of the Modification Effective Date, notwithstanding any other provision of the Loan
Documents, if all or any part of the Property or any interest in it is sold or transferred without
Lender's prior written consent, Lender may, at its option, require immediate payment in full of
all sums secured by the Mortgage. However, Lender shall not exercise this option if state or
federal law, rules or regulations prohibit the exercise of such option as of the date of such
sale or transfer. lf Lender exercises this option, Lender shall give me notice of acceleration.
The notice shall provide a period of not less than 30 days from the date the notice is
delivered or mailed within which | must pay all sums secured by the Mortgage. If | fail to pay
these sums prior to the expiration of this period, Lender may invoke any remedies permitted
by the Mortgage without further notice or demand on me.

H. That, as of the Modification Effective Date, | understand that the Lender will only allow the
transfer and assumption of the Loan, including this Agreement, to a transferee of my property
as permitted under the Garn St. Germain Act, 12 U.S.C. Section 1701j-3. A buyer or
transferee of the Property will not be permitted, under any circumstance, to assume the Loan.
Except as noted herein, this Agreement may not be assigned to, or assumed by, a buyer or
transferee of the Property.

|. That, as of the Modification Effective Date, if any provision in the Note or in any addendum or
amendment to the Note allowed for the assessment of a penalty for full or partial prepayment
of the Note, such provision is null and void.

J. That, | will cooperate fully with Lender in obtaining any title endorsement(s), or similar title
insurance ptoduct (s), and/ or subordination agreement (s) that are necessary or required by
the Lender's procedures to ensure that the modified mortgage Loan is in first lien position
and/ or is fully enforceable upon modification and that if, under any circumstance and not
withstanding anything else to the contrary in this Agreement, the Lender does not receive
such title endorsement (s), title insurance product (s) and/ or subordination agreement(s),

 

Modification Agreement
Proprictary W3073H Page 5 of 9 SO0386FL 07/17

 

 
 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 36 of 54

then the terms of this Agreement will not become effective on the Modification Effective Date
and the Agreement will be null and void.

K. That! will execute such other documents as may be reasonably necessary to either (i)
consummate the terms and conditions of this Agreement; or (ii) correct the terms and
conditions of this Agreement if an error is detected after execution of this Agreement. |
understand that either a corrected Agreement or a letter agreement containing the correction
will be provided for my signature. At Lender's option, this Agreement will be void and of no
legal effect upon notice of such error. If | elect not to sign any such corrective documentation,
the terms of the original Loan Documents shall continue in full farce and effect, such terms
will not be modified by this Agreement, and | will not be eligible for a modification under the
Modification program.

L. Mortgage Electronic Registration Systems, Inc. ("MERS") is a separate corporation organized
and existing under the laws of Delaware and has an address and telephone number of P.O.
Box 2026, Flint, MI 48501-2026, for mailing address, where applicable, 1901 E. Voorhees
Street, Suite C, Danville, IL 61834, (888) 679-MERS. In cases where the loan has been
registered with MERS who has only legal title to the interests granted by the borrower in the
mortgage and who is acting solely as nominee for Lender and Lender's successors and
assigns, MERS has the right: to exercise any or all of those interests, including, but not
limited to, the right to foreclose and sell the Property; and to take any action required of
Lender including, but not limited to, releasing and canceling the mortgage loan.

M. That Lender will collect and record personal information, including, but not limited to, my
name, address, telephone number, social security number, credit score, income, payment
history, government monitoring information, and information about account balances and
activity. In addition, | understand and consent to the disclosure of my personal information
and the terms of the trial period plan and this Agreement by Lender to (i) the U.S. Department
of the Treasury; (ii) Fannie Mae and Freddie Mac in connection with their responsibilities
under the Home Affordability and Stability Plan; (iii) any investor, insurer, guarantor or
servicer that owns, insures, guarantees or services my first lien or subordinate lien (if
applicable) mortgage loan (s); (iv) companies that perform support services for the
Modification Program and the Second Lien Modification Program; and (v) any HUD certified
housing counselor.

N. That if any document related to the Loan Documents and/ or this Agreement is lost,
misplaced, misstated,inaccurately reflects the true and correct terms and conditions of the
loan as modified, or is otherwise missing, | will comply with the Lender's request to execute,
acknowledge, initial and deliver to the Lender any documentation the Lender deems
necessary. If the original promissory note is replaced, the Lender hereby indemnifies me
against any loss associated with a demand on the original note. All documents the Lender
requests of me under this Section 4.N. shall be referred to as "Documents." | agree to deliver
the Documents within ten (10) days after | receive the Lender's written request for such
replacement.

©. That the mortgage insurance premiums on my Loan, if applicable, may increase as a result of
the capitalization which will result in a higher total monthly payment. Furthermore, the date on
which | may request cancellation of mortgage insurance may change as a result of the New
Principal Balance

THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN ATTEMPT TO COLLECT A
DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

 

Modification Agreement
Proprietary W3078H Page 6 of 9 90386FL 07/17

 

 
 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 37 of 54

in Witness Whereof, the Lender and | have executed this Agreement.
Specialized Loan Servicing LLC

 

 

 

As Servicer

Dane Wallace ;

Second Assistant Vice President

inistration

By: Default Admin Seal
Name: la
Its:
Date; bedi

    

 

(Seal) Date: pfoofoer?

Post-Office Address: 19771 SW 84 AVE, MIAMI,
FL 33189

lf the borrower is an inter vivos revocable trust, we require each of the trustees to sign this document in
the signature blocks below.

Trustee of the Trust instrument dated
For the benefit of (Borrower)

ACKNOWLEDGMENT

State of $4 EDA §
§
County of bee 2 _ §

The foregoing instrument was acknowledged before me on _ by
ANDRES | E. TRIANA who is personally known to me or who has produced
, a6 identification.

 

 

SigndigrcerPorsbn Taking Acknowledgment

   

 

  
  

ZAG —_ ‘ 2Att g Frettce L Zé
sraty Public - State of Florida i Name Type, Printed or Stamped
Commission # FF 182203 f Metery
xplres Dec 9, 2018 #

 

Title or Rank
Serial Number, if any: Fe {8 2203,

(Seal) My Commission Expires: Lyespry

Hl National Notary Assn. >

 

Modification Agreement
Proprietary W3078H Page 7 of 9 90386FL 07/17

 

 
 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 38 of 54

 

ACKNOWLEDGMENT
State of Asia racdo §
County of Douglas §
The foregoing instrument was acknowledged before me this \ \ ! A\ iso \ 7 : by
Dare cusrallace SaVP of SPECIALIZED LOAN

SERVICING LLC a DELAWARE corporation, on behalf of the corporation,

Signtttire of ro Moar knowledgment

 

 

 

 

 

DY NGUYEN
MTA PUBLIC Mancks Nau jer
STATE OF COLORADO Printed Name Uw Jd
NOTARY ID 20174002625 .
MY COMMISSION EXPIRES 01/17: CR Coarclinator | SiS
Title or Rank

 

(Seal) Serial Number, if any: _

90386FL OF/17

Madification Agreement
Proprictary W3078H Page 8 of 9

 

 
 

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 39 of 54

EXHIBIT A

BORROWER(S): ANDRES E TRIANA

LEGAL DESCRIPTION:
STATE OF FL, COUNTY OF MIAMI-DADE, AND DESCRIBED AS FOLLOWS:
LOT 8, BLOCK 7, OF SAGA BAY, SECTION 1, PART 2, ACCORDING TO THE PLAT THEREOF, AS

RECORDED IN PLAT BOOK 95, PAGE 61, OF THE PUBLIC RECORDS OF MIAMI-DADE COUNTY,
FLORIDA.

ALSO KNOWN AS: 19771 SW 84 AVE, MIAMI, FL 33189

 

Modification Agreement
Proprietary W3078H Page 9 of 9 90386FL 07/17

 

 
IN RE:

ANDRES E TRIANA
AKA ANDRES ERNESTO TRIANA
AKA ANDRES TRIANA

SPECIALIZED LOAN SERVICING, LLC, AS
SERVICING AGENT FOR DEUTSCHE BANK
NATIONAL TRUST COMPANY, AS TRUSTEE
FOR MORGAN STANLEY ABS CAPITAL I
INC. TRUST 2006-HE4, MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES 2006-HE4

VS

ANDRES E TRIANA
AND DREW M DILLWORTH, TRUSTEE

a

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 40 of 54

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

CASE NO. 18-22369-LMI
CHAPTER 7

DEBTOR(S)

MOVANT

RESPONDENTS

09? 007 007 00) G0) 66° 000 a0 207 900 600 O07 Gt O00 200 ame SO? og SO

AFFIDAVIT IN SUPPORT OF MOTION FOR RELIEF FROM STAY

Ami McKernan hereby state the following:

1.

Specialized Loan Servicing, LLC, as servicing agent for Deutsche Bank National Trust Company, as Trustee
for Morgan Stanley ABS Capital | Inc. Trust 2006-HE4, Mortgage Pass-Through Certificates, Series 2006-
HE4 ("Movant") and its successors and/or assigns, is authorized to sue on ils own behalf.

1 am an employee of Specialized Loan Servicing, LLC and duly authorized representative of Movant and
hereby make this affidavit in such capacity. All facts recited herein are within my personal knowledge of all
records concerning the account with Debtor(s) and are true and correct.

In the course of my employment, I have become familiar with the manner and method in which Specialized
Loan Servicing, LLC maintains its books and records in its regular course of business. Those books and
records are managed by employees and agents whose duty it is to keep the books and records accurately and
completely and to record each event or item at or near the time of the event or item so noted.

1 am familiar with the books and records related to the Note secured by Mortgage/Deed of Trust of even date
therewith covering certain real property located at 19771 Southwest 84 Avenue, Miami, FL 33189, and more

particularly described in the Mortgage/Deed of Trust.

AFFIDAVIT IN SUPPORT OF
MOTION FOR RELIEF FROM STAY 4127-N-8957
6,

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 41 of 54

Note and/or Mortgage/Deed of Trust, Loan Number xxxxxx5198, in the original principal amount of
$360,000.00, dated February 9, 2006 was exccuted by the Original Mortgagor(s): Andres E Triana and Isracl
Alexis Zaballa to WMC Mortgage Corp. | hereby certify that true and correct copies of the original
promissory note and original mortgage are attached to the corresponding Motion as Composite Exhibit "A."
Debtor(s) are in default on their obligations to Movant in that Debtor(s) have failed to make their installment
payments when due and owing pursuant to the terms of the above-described Note and/or Mortgage/Deed of
Trust.

As of October 17, 2018, the unpaid principal balance was $479,844.33, the deferred principal balance was
$206,684.20, which is a combined principal balance of $686,528.53. Debtor(s) are duc 10 contractual

payments, totaling: $30,781.19.

 

 

 

 

 

 

 

 

 

Number of Missed Missed Monthly Total
Missed From To Principal Escrow Payment Amounts
Payments & Interest | (lf Applicable) | Amount Missed
3 01/01/2018 | 03/01/2018 | $1,978.17 $1,406.99 | $3,385.16 | $10,155.48
7 04/01/2018 | 10/01/2018 | $1,978.17 $968.36 | $2,946.53 | $20,625.71

 

 

 

8. By failing to make the regular monthly installment payments due pursuant to the Note and/or Mortgage/Deed
of Trust, Debtor(s) have not provided adequate protection to Movant.
9. Movant has had to retain counsel to represent it before this Court and is incurring legal expenses and

attorneys' fees for which it is entitled to reimbursement under the terms of the Note.

{THIS SPACE INTENTIONALLY LEFT BLANK}

AFFIDAVIT IN SUPPORT OF

MOTION FOR RELIEF FROM STAY 4127-N-8957
Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 42 of 54

10. Further, according to the Brokers’s Price Opinion, the estimated value of the subject property is $358,000,00,
Thus, after full satisfaction of the indebtedness duc to Movant under the terms of the Note there is no equity
in the property.

I declare that the foregoing facts are true and correct to the best of my knowledge.

FURTHER AFFIANT SAYETH NOT."

Specialized Loan Servicing, LLC, as servicing agent for
Deutsche Bank National Trust Company, as Trustee for
Morgan Stanley ABS Capital I Inc. Trust 2006-HE4,
Mortgage Pass-Through Certificates, Serics 2006-HE4

18-22369-LMI By: AL OCT 25 2018

Ami McKernan Second Assistant Vice President

 

 

A duly Authorized Representative
State of Colorado
County of Douglas
The foregoing instrument was acknowledged before me this Orbboor QS, 2018 by
. . . (Date)
Ami McKernan Second Assistant Vice President _ of Specialized Loan Servicing LLC, a Delaware

 

   

(Name, Title)
SUSAN LEMERAND
NOTARY PUBLIC
STATE OF COLORADO
| NOTARY ID 20174018735
MY COMMISSION EXPIRES 05/03/2021

 

 

(Commission Expiration)

 

 

 

AFFIDAVIT IN SUPPORT OF
MOTION FOR RELIEF FROM STAY 4127-N-8957
2 fs ww +} Y BS

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 43 of 54

INDEBTEDNESS WORKSHEET

DEBT AS OF REFERRAL DATE

Total pre-petition indebtedness of debtor(s) to movant (if movant is not the lender, this
refers to the indebtedness owed to the lender) as of petition filing date: $710,437.23

Amount of principal: $479,844.33
Amount of interest: $15,636.86
Amount of escrow (taxes and insurance): $7,650.14
Amount of forced placed insurance expended by Movant: $0.00
Amount of attorneys' fees billed to debtor(s) pre-petition: $0.00
Amount of pre-petition late fees, if any, billed to debtor(s): | $0.00

Any additional pre-petition fees, charges or amounts charged to debtors account and not listed
above: (if additional space is needed, list the amounts on a separate sheet and attach the sheet as
an exhibit to this form; please list the exhibit number here: )

Property Inspections $135.00
Accrued Late Charges $296.70
BPO $115.00

Property Preservation $75.00

Deferred Principal Principal $206,684.20

 

Contractual interest rate: 3.8750% (if interest rate is (or was) adjustable, list the rate(s) and
date(s) the rate(s) was/were in effect on a separate sheet and attach the sheet as an exhibit to
this form; list the exhibit number here: )

1 4127-N-8957
“ =

A =

zr

Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 44 of 54

AMOUNT OF ALLEGED POST-PETITION DEFAULT
(AS OF 10/17/2018)

Date last payment was received:

12/07/2017

Alleged total number of post-petition due: 0

All post-petition payments alleged to be in default:

 

 

 

 

 

Alleged Alleged Amount Amount Amount | Amount Late Fee
Payment |Amount Due| Received | Applied To| Applied to | Applied to | Charged (If
Due Date Principal | Interest | Escrow Any)

 

 

Amount of movant's attorneys fees billed to debtor for the preparation, filing and

prosecution of this motion: $0.00

Amount of movant's filing fee for this motion: $0.00

Other attorneys' fees billed to debtor post-petition: $0.00

Amount of movant's post-petition inspection fees: $0.00

Amount of movant's post-petition appraisal/broker's price opinion: $0.00

Amount of forced placed insurance or insurance provided by the movant post-petition:

$0.00

Sum held in suspense by movant in connection with this contract, if applicable: $1,522.28

Amount of other post-petition advances or charges for example taxes, insurance incurred
by debtor etc (itemize each charge): $0.00

4127-N-8957

 
Case 18-22369-LMI Doc12-1 Filed 10/29/18 Page 45 of 54

Broker Price

Opinion

 

19771 SW 84th Ave, Cutler Bay, FL 33189

 

CERTAINTY INGENUITY ADVANTAGE €omputershare

   
€omputersharé 18-22369-LMI

Doc teen kw

Subject P

Cutler Bay, FL 33189

seled 10/29/18 Page 46 of 54

BROKER
BPOM
OPINION

Inspection Date:08/20/2018 (Exterior Form)

Order Details

Client: SLs
Client Loan Number: haa
Tracking #1:

Broker Name: Sylvia Romagosa

(305) 219-2399

Capital Real Estate Brokers, Inc.
Street Address: 12910 SW 117 St

City, State Zip: Miami, FL 33186

Broker Phone:

Broker Company:

Company Address:

   

fry)
me :

ala)

Mortgagors Name: ANDRES E TRIANA
Order Number:

Property ID:

License Number: BK3151006

eSignature*: (*Signature on File)
Date Signed: os/20/2018

x Street Address: 19771 HA
Subject Address: Oe £ Shi Meanie

City, State Zip: Cutler Bay

 

FL 33189

    

Subject Front Neighborhood
ay ? ra ‘2 . . 7 a i a es J roe |
s : “2 ;

 

AS-IS (60-90 Days)

$358,000

Repaired (60-90 Days)

$358,000

 

AS-IS (Quick Sale)

 

$340,000

Repaired (Quick Sale)

 

 

$340,000

 

 

Estimated Land Value
PSF As-Is (Price per Sq Ft)

General Information

$86,100.0
$189.72

Total Repair Costs
PSF Repaired (Price per Sq Ft)

$0

$189.72

County

Development or Neighborhood Name

Miami-Dade

Zoning Residential

Saga Bay Sec 01 Pt 02

Overall Condition
Curb Appeal
Landscaping Condition

SAGA BAY SEC ONE PART TWOPB 95-61LOT 8 BLK 7LOT SIZE 85,000 X 105F/A/U 30-

Legal Description

Homeowners Association
HOA Name
HOA Mgmt. Co, Name
HOA Phone
HOA Dues
HOA Dues Frequency

HOA Dues Include

. None
Environmental Hazards

6003-012-0470COC 24242-2231 02 2006 1

Secured
Occupancy Status
If "Occupied", by whom?
Subject conforms to neighborhood?
Are any Code Violations Posted?
Is the property subject to any rent controls?
Does the City or Municipality require
Vacant Property Registration?

None
Site Influences

Average
Average

Average

Yes
Occupied
Owner

Tax Data, Sales and Listing History

Tax Assessed Value Date 01/01/2017 Last Known Sale Date 02/16/2006
Tax Assessed Value 282,753 Last Known Sale Price 450,000
Current Annual Real Estate Taxes 5,546 Taxes Delinquent? No
Assessors Parcel Number (APN) Amount Delinquent
Currently Listed for Sale (In MLS or FSBO) No
Agent Name Original List Price 459,000
Agent Company Original List Date 12/21/2005
Agent Phone Current List Price
DOM Current List Date
Transaction Type Dwelling Access
Listing Status MLS Number

Computershare LLC « 8742 Lucent Blvd, Suite 300 « Highlands Ranch, CO 80129 « wwew.clsps.us

BPO Ext (2018)
€omputersharé 18-22369-LMI

Subject P

Cutler Bay, FL 33189

Doc henbwedbed 10/29/18 Page 47 of 54

BROKER
BPOM
OPINION

Inspection Date:08/20/2018 — {Interior Form)

 

Neighborhood & Market Information
Density

Suburban Prior 12 Month Home Values Have Stable
Predominant Occupancy Owner At a Rate of ?
Neighborhood Values Low 350,000 Housing Supply of Similar Homes In Balance
Neighborhood Values High 415,000 Typical Marketing Time 90-120 Days
Predominant Value 350,000 Vandalism Present in Area No
Number of Homes in Direct Competition 0 Average DOM Active Comps 58
Number of Similar Homes Sold inLast6 Months 47 Average DOM Sold Comps 61

Comps selected for this report are all settled properties within the subjects market considered to be the best available at the time of the inspection and good
indicators of market value, Note that overall market Condition has been taken into account in arriving at final opinion of value. Current recent sales, under contract
sales and active listings have been considered.

Neighborhood Comments

CBSA-ZIP Forecast
Single Family

 

 

 

 

 

Zzip-221289
$250, 000 =
$20,000
$250.000—
S200,.000
co =
2 =
= =
$150,000—
S100, 0004
$50, 000—
$0 T T T T q 1 T 1 T T T T T T T T 1 T T T T T T
—_ =_— — = —_ — =—_ —_ —_ — — —_— — —_ —_ —_— —_ —_ —_ —_ — — —_— —
or oa oa or = <r or or —<—* or ox or or or or = = oF ox or C= 7 or or =r
= = — = = = = — =< = = — — ur = = c= — < = = — <a =
= — = = — — = — oo =—_ —_— — — =_ — = = =— —_ oe Ca a =|
= = = = = = = = = = = —J = = = = = = = = = = = =>
co oe co oo on = co ou“ a | os o. om rm. on aa Tr. Lay os ou ce oo“ mo! oo oe
Regular Average Sold Price and Number of Sales

Single Famnsly

 

Price if Thoug ands

ARAL

 

   

|
|

 

 

 

 

2 aon —
2 9S 4
Ss
= 20
=
2 ob -
= = = = = = = = = = =
= x = or or cor or or or a os
s cu = = = = = = —_ — PF =
=— —=— — — = =— — => — —_— — =—_— =—_—
zi = = = Si SS = = Po = i
price 151 65 'T65 217 267 4230 #5332 497 #322 235 273 225 261 325 207 362 362 276
wolunme 42 ST oT S2 58 47 164 45 23 25 35 45 42 ez 45 =~ 62 5t
Area Sales Data
Inventory Analysis Prior 7-12 Months Prior 4-6 Months Current - 3 Months % Change Overall Trend
Total # of Comparable Sales (Settled) 95 a7 46 -30% Decreasing
Absorption Rate (Total Sales/Months) 16 16 15 -30 % Decreasing
Total # of Comparable Active Listings 83 79 Fi -26 % Decreasing
Months of Housing Supply (Total Listings/Absorption Rate) 5 5 5 2% Stable
Median Sale & List Price, DOM, List to Sales Ratio Prior 7-12 Months Prior 4-6 Months Current - 3 Months % Change Overall Trend
Median Comparable Sale Price 309,900 330,000 326,000 7% Increasing
Median Comparable Sales DOM 88 58 82 -d ag, Stable
Median Comparable List Price 349,000 339,900 365,000 12% Increasing
Median Comparable Listings DOM 64 61 74 3% Stable
Median Sale Price as % of List Price 97 9% 98 04 99 94 1% Stable

Computershare LLC « 8742 Lucent Blvd, Suite 300 « Highlands Ranch, CO 80129 « www.clsps.us

BPO Int (2018)
€omputersharé 18-22369-LMI

Doc teen kw

Cutler Bay, FL 33189

Subject P

seled 10/29/18 Page 48 of 54

BROKER
BPOM
OPINION

Inspection Date:08/20/2018 (Exterior Form)

 

py-yi-ae-te MU F-ltnie-tel-lare

Deferred Maintenance Present or Repairs Needed?

# Description

oon mon & wh

be
o

Comparable Sales

Total Repair Costs

Cost

$
$
$
$
$
$
°
$
$
$
$0

br] (oan

Comments

 

Street Address

City, State Zip

Sale Date

Sale Price

Proximity To Subject (Miles)
Condition

Data Source
Property Type
Property Style
Above Grade Sq Ft

# of Units

Lot Size

Year Built

Age

Total # Rooms

Bed / Full Ba. / Half Ba.
Financing Method
Transaction Type
Owner

Seller Concessions
Price Per Sq Ft

DOM

List Price At Sale
Original List Price
Original List Date
Basement

Basement Type
Basement Total Sq Ft
Basement Finished Sq Ft
Garage Type

Number of spaces
Pool / Spa

View

Adjustment
Adjusted Price

Computershare LLC « 8742 Lucent Blvd, Suite 300 « Highlands Ranch, CO 80129 « wwew.clsps.us

19771 SW 84th Ave
Cutler Bay, FL 33189

Average
Tax Records
Single Family
Ranch / 1 Story
1,887
1
8925 Sq Ft
1973
45
8
/ 3 /
Conventional
Traditional Resale
Owner Occ
0

459,000
12/21/2005
No

0
Attached
1
Pool and Spa
Residential

$230 204th St
Cutler Bay FL 33189
oO5/07/2018
370,000
0.39 mis
Average
Tax Records
Single Family
Ranch / 1 Story
1,825
1
8276 Sq Ft
1974
44
6
/ 2 /
Conventional
Traditional Resale
Owner Occ
0
$202.74
56
385,000
385,000
03/12/2018
No

Attached
2
Pool and Spa
Residential
4,353
374,358

20411 84th Ave
Cutler Bay FL 33189
oOsor/2018
362,900
0.42 mis
Average
MLS
Single Family
Ranch / 1 Story
1,865
1
9147 SqFt
1973
45
6
/ 2 /
Conventional
Traditional Resale
Owner Occ
0
$194.58
124
362,900
362,900
01/03/2015
No

Attached
1
Pool and Spa
Residential
3,172
366,072

  
   

8240 185th St
Cutler Bay FL 33157
02/23/2018
358,000
0.92 mi N

Average
MLS
Single Family
Ranch / 1 Story
2,314
1
15681 Sq Ft
1977
4]

7

/ 2 / 0
Conventional
Traditional Resale
Owner Oce
0
$154.71
46
415,000
415,000
O1/08/2018
No

Attached
2
Pool and Spa
Residential
-25,765
332,235

BPO Ext (2018)
€omputersharé 18-22369-LMI

Doc teen kw

Cutler Bay, FL 33189

Subject P

selied 10/29/18 Page 49 of 54

BROKER
BPOM
OPINION

Inspection Date:08/20/2018 (Exterior Form)

 

Comparable Comments and Adjustment Justification

Comparable Sale 1

Similar in Lot Size, Year, Full Bath, Sqft. Superior in Garage. Inferior in Bed Room.

Sale 1: Lot Size: $36; Year: -3100; Bed Room: $2,000; Saft: $3,423; Garage: -31,000, Total: $4,358

Comparable Sale 2

Similar in Lot Size, Year, Full Bath, Sqft, Garage. Inferior in Bed Room.
Sale 2: Lot Size: -$42: Bed Room: $2,000; Saft: $1,214: Total: $3,172

Comparable Sale 3

Similar in Year, Bed Room, Full Bath. Superior in Lot Size, Sqft, Garage.

Sale 3: Lot Size: -$794; Year: -3400; Sqft. -323,572; Garage: -51,000; Total: -325,765

   

Comparable Listings

Street Address

City, State Zip

List Date

Current List Price
Proximity To Subject (Miles)
Condition

Data Source
Property Type
Property Style
Above Grade Sq Ft

# of Units

Lot Size

Year Built

Age

Total # Rooms

Bed / Full Ba. / Half Ba.
Transaction Type
Owner

Price Per Sq Ft

DOM

MLS Status

Original List Price
Original List Date
Basement

Basement Type
Basement Total Sq Ft
Basement Finished Sq Ft
Garage Type

Number of spaces
Pool / Spa

View

Adjustment
Adjusted Price

Computershare LLC « 8742 Lucent Blvd, Suite 300 « Highlands Ranch, CO 80129 « wwew.clsps.us

Subject

19771 SW 84th Ave
Cutler Bay, FL 33189

Average
Tax Records
Single Family
Ranch / 1 Story
1,887
1
8925 Sq Ft
1973
45
8
/ 3 f
Traditional Resale
Owner Occ

459,000
12/21/2005
No

0
0
Attached
1
Pool and Spa
Residential

8751 200th Ter
Cutler Bay FL 33189
o2/26/2018
365,000
0.51 miW
Average
MLS
Single Family
Ranch / 1 Story
1,670
1
8276 Sq Ft
1971
47
6
f 2 f
Traditional Resale
Owner Occ
$218.56
175
Active
350,000
o2/26/2018
No

Attached
1
None
Residential
19,232
384,232

7960 197th Ter
Cutler Bay FL33189
o7/os/2015
375,000
0.25 miE
Average
MLS
Single Family
Ranch / 1 Story
1,660
1
7840 Sq Ft
1974
44
7
{2
Traditional Resale
Owner Occ
$225.90
46
Active
375,000
o7/05/2015
No

Attached
2
Pool and Spa
Residential
11,531
386,531

 

 

 

8315 206th Ter
Cutler Bay FL 33189
05/23/2018
384,900
0.51 mis

Average
MLS
Single Family
Ranch / 1 Story
1,997
1
9583 Sq Ft
1973
45
7
/ 2 / 0

Traditional Resale
Owner Occ
$192.74
ag
Active
390,000
05/23/2018
No.

Attached
2
Pool and Spa
Residential
“7,157
377,743

BPO Ext (2018)
Subject Prope

€omputersharé 18-22369-LMI Doc dentwearled 10/29/18 Page 50 of 54 BPOKK.,

Cutler Bay, FL 33189 Inspection Date: O8/20/2018 (Exterior Form)

Comparable Comments and Adjustment Justification

Comparable List 1

Similar in Lot Size, Year, Full Bath, Garage, Inferior in Bed Room, Saft.
List 1: Lot Size: $53; Year: $200; Bed Room: $2,000; Sqft: $11,979; Pool: $5,000; Total: $19,232

Comparable List 2

Similar in Lot Size, Year, Bed Room, Full Bath. Superior in Garage. Inferior in Sqft
List 2: Lot Size: $100: Year: -$100: Soft: $12,531; Garage: -$1,000; Total: $11,531

Comparable List 3

Similar in Lot Size, Year, Bed Room, Full Bath. Superior in Sqft, Garage.
List 3: Lot Size: -$85; Sqft: -$6,072; Garage: -$1,000: Total: -$7,157

Value Conclusion

As-Is (60-90 Days) $ 358,000 Repaired (60-90 Days) $ 358,000
As-ls (Quick Sale) $ 340,000 Repaired (Quick Sale) $ 340,000
Estimated Land Value $86,100

Broker Addendum & Subject Comments

Search for comps was done using a 1 mile radius around the subject, 30% difference in gla, 20 years difference in age and a 180 day close date. The subject property is bracketed well by these
comparables. The value of the subject is in line with the current market trends. The comps used in this report support the subject value. The value is well bracketed by the Sold comps to arrive at a
value that the subject can successfully be sold for.

Quality Control Reviewer Comments

None

Subject data matches tax record and AVM data. Garage type is nowhere available to validate. Correct photos are confirmed by prior BPO order.

Computershare LLC « 8742 Lucent Blvd, Suite 300 « Highlands Ranch, CO 80129 « wwew.clsps.us BPO Ext (2018)
Subject P

€omputersharé< 18-22369-LMI Doc deniwedrWed 10/29/18 Page510f54 BPORKt

OPINION
Cutler Bay, FL 33189 Inspection Date:08/20/2018 (Exterior Form)

This document is not an appraisal as defined by USPAP (Uniform Standards of Professional Appraisal Practice). It is not to be construed as an appraisal and may not be used as such
for any purpose. The intended user of this report is the Client(s) named above and is to be used at the Client(s) sole discretion. This report is not intended as any guarntee of value
and/or condition of the subject property and should not be relied on as such. Any opinion rendered in this report is that of the report preparer and does not necessarily reflect the

views and opinions of Computershare LLC or its owners, affiliates and or assigns. All data contained herein is deemed accurate and reliable but not guaranteed.
Copyright (C) Computershare LLC
aces iii amity e)

 

 
 

 

 

 

"pe ~
SW 160th St > :
2 SW T8tst St a
a Swi 1gzre at
e Fureka DeSW 184th St
5
bi “x BA
yy
exer
z &
= S
hy pts SW 188th St o
ee oO ae)
_ b oc
= —
> = a 2 tr
a 2 Se Ss) =
a hy a, 3) & -  ¢
“ 3 “es 5 Ji 194th St
¢ ey 2
a
vo
} aL =
¥
82 _o =
bande ox i
Bay ee Saga Bay
a
no
59 * ES Franjo Rd
Saar 4 ©
& 2. 5 <
a Se
bpebi ng 5 2 Lakes by the Bay
Sai a © 2018 Microsott: Corporation @ 2018 HERE
Subject Proximity
Sold Comp1 8230 204th St Cutler Bay FL 33189 0.39 mis
Pp y
Sold Comp 2 20411 84th Ave Cutler Bay FL 33189 0.42 mis
Sold Comp 3 8240 185th St Cutler Bay FL 33157 0.92 miN
ListComp1 8751 200th Ter Cutler Bay FL 33189 0.51 miw
List Comp 2 7960 197th Ter Cutler Bay FL 33189 0.25 mi E
Pp y
List Comp 3 = 8315 206th Ter Cutler Bay FL 33189 051 mis

Subject Aerial View

 

Computershare LLC « 8742 Lucent Blvd, Suite 300 « Highlands Ranch, CO 80129 « wwew.clsps.us

BPO Ext (2018)
Subject Property BROKER
se 18-22369-LMI Doc benbwedled 10/29/18 Page 52 of 54 PRICE
€omputersharé erste 94 omaoks POBItion

eee a

 

ee es
ie

Left Side

 

ight Side

ay

 

 

8/20/2018 12:04 PM | 8/20/2078 12:03 PM

Computershare LLC « 8742 Lucent Blvd, Suite 300 « Highlands Ranch, CO 80129 « wwew.clsps.us BPO Ext (2018)

 
Subject P

€omputershare® 18-22369-LMI Doc deriwealied 10/29/18 Page 53 of 54 BPO.

Cutler Bay, FL 33189 Inspection Date:08/20/2018 (Exterior Form)

 

Comparable Property Photos

 

8230 204th St 8751 200th Ter
Cutler Bay FL 33189 Cutler Bay FL 33189
Sold for $370,000 on 05/07/2018 Listed for $365,000 on 02/26/2018

aa re

 

ep Reh el aciiptalse

20411 84th Ave 7960 197th Ter
Cutler Bay FL 33189 Cutler Bay FL 33189
Sold for $362,900 on 05/07/2018 Listed for $375,000 on 07/05/2018

 

 

/ \\
intense A RE Se i oe ee

8240 185th St 8315 206th Ter
Cutler Bay FL 33157 Cutler Bay FL 33189
Sold for $358,000 on 02/23/2018 Listed for $384 900 on 05/23/2018

Computershare LLC « 8742 Lucent Blvd, Suite 300 « Highlands Ranch, CO 80129 « wwew.clsps.us BPO Ext (2018)
Subject P

€omputersharé® 18-22369-LMI Doc kentwedled 10/29/18 Page 54 of 54 BPORS

Cutler Bay, FL 33189 Inspection Date:08/20/2018 (Exterior Form)

Additional Photos

 

Computershare LLC « 8742 Lucent Blvd, Suite 300 « Highlands Ranch, CO 80129 « www.clsps.us BPO Ext (2018)
